Exhibit 10.1

 

$130,000,000

 

PROSPECT CAPITAL CORPORATION

 

5.375% Senior Convertible Notes Due 2017

 

PURCHASE AGREEMENT

 

April 11, 2012

 

GOLDMAN, SACHS & CO.,

As Representative of the several

Initial Purchasers named in Schedule I attached hereto,

c/o Goldman, Sachs & Co.

200 West Street
New York, New York 10282

 

Ladies and Gentlemen:

 

Prospect Capital Corporation, a corporation organized under the laws of Maryland
(the “Company”), Prospect Capital Management LLC, a Delaware limited liability
company registered as an investment adviser (the “Adviser”) and Prospect
Administration LLC, a Delaware limited liability company (the “Administrator”),
confirm their agreement (this “Agreement”) with you as follows:

 

The Company proposes, upon the terms and conditions set forth in this Agreement,
to issue and sell to you, as the initial purchasers (the “Initial Purchasers”),
$130,000,000 in aggregate principal amount of its 5.375% Senior Convertible
Notes due 2017 (the “Firm Securities”).  The Securities (as defined below) will
(i) have terms and provisions that are summarized in the Pricing Disclosure
Package (as defined below) and Offering Memorandum (as defined below) and
(ii) are to be issued pursuant to an Indenture (the “Indenture”) to be entered
into between the Company and American Stock Transfer & Trust Company, LLC, as
trustee (the “Trustee”).  In addition, the Company proposes to grant to the
Initial Purchasers the option to purchase from the Company up to an additional
$20,000,000 in aggregate principal amount of the Company’s 5.375% Senior
Convertible Notes due 2017 (the “Additional Securities”).  The Firm Securities
and the Additional Securities are hereinafter collectively sometimes referred to
as the “Securities.” The Securities will be convertible into shares of the
Company’s common stock (par value $0.001 per share) (the “Underlying
Securities”).  This is to confirm the agreement concerning the purchase of the
Securities from the Company by the Initial Purchasers.

 

--------------------------------------------------------------------------------


 

The Company has entered into an investment advisory and management agreement,
dated as of June 24, 2004, as renewed on May 9, 2011 by the Board of Directors
of the Company (the “Investment Advisory Agreement”), with the Adviser under the
Investment Advisers Act of 1940 (the “Advisers Act”).  The Company has entered
into an administration agreement, dated as of June 24, 2004, as renewed on
May 9, 2011 by the Board of Directors of the Company (the “Administration
Agreement”), with the Administrator.

 

1.             Purchase and Resale of the Securities.  The Securities will be
offered and sold to the Initial Purchasers without registration under the
Securities Act of 1933, as amended, and the rules and regulations of the
Commission (as defined below) thereunder (the “Securities Act”), in reliance on
an exemption pursuant to Section 4(2) under the Securities Act.  The Company has
prepared a preliminary offering memorandum, dated April 10, 2012 (the
“Preliminary Offering Memorandum”), a pricing term sheet substantially in the
form attached hereto as Schedule II (the “Pricing Term Sheet”) setting forth the
terms of the Securities omitted from the Preliminary Offering Memorandum and an
offering memorandum, dated April 11, 2012 (the “Offering Memorandum”), setting
forth information regarding the Company and the Securities.  The Preliminary
Offering Memorandum, as supplemented and amended as of the Applicable Time (as
defined below), together with the Pricing Term Sheet and any of the documents
listed on Schedule III hereto are collectively referred to as the “Pricing
Disclosure Package.” The Company hereby confirms that it has authorized the use
of the Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Offering Memorandum in connection with the offering and resale of the Securities
by the Initial Purchasers. “Applicable Time” means 9:15 a.m. (New York City
time) on the date of this Agreement.

 

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K and all subsequent documents
filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a) or 15(d) of the Securities Exchange Act
of 1934, as amended, and the rules and regulations of the Commission thereunder
(the “Exchange Act”), on or prior to the date of the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, as the
case may be.  Any reference to the Preliminary Offering Memorandum, Pricing
Disclosure Package or the Offering Memorandum, as the case may be, as amended or
supplemented, as of any specified date, shall be deemed to include (i) any
documents filed with the Commission pursuant to Section 13(a) or 15(d) of the
Exchange Act after the date of the Preliminary Offering Memorandum, Pricing
Disclosure Package or the Offering Memorandum, as the case may be, and prior to
such specified date.  All documents filed under the Exchange Act and so deemed
to be included in the Preliminary Offering Memorandum, Pricing Disclosure
Package or the Offering Memorandum, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports.”

 

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Securities (and all securities issued in exchange
therefor or in substitution thereof) shall bear the following legend (along with
such other legends as the Initial Purchasers and their counsel deem necessary):

 

2

--------------------------------------------------------------------------------


 

THE SECURITIES AND THE UNDERLYING SECURITIES, IF ANY, ISSUABLE UPON CONVERSION
OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, AND NOT
SUBJECT TO, REGISTRATION.

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

1.               REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
EACH SUCH ACCOUNT, AND

 

2.               AGREES FOR THE BENEFIT OF PROSPECT CAPITAL CORPORATION (THE
“COMPANY”) THAT IT WILL NOT OFFER, SELL, ASSIGN, TRANSFER, PLEDGE, ENCUMBER OR
OTHERWISE DISPOSE OF THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO
THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE
HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER
DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT: (A) TO THE COMPANY
OR ANY OF ITS SUBSIDIARIES, OR (B) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT, OR (C) TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, OR
(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE
(2)(D) ABOVE, THE COMPANY, AND THE TRANSFER AGENT, IN THE CASE OF ANY COMMON
STOCK ISSUED UPON THE CONVERSION OF THE NOTES, AND THE TRUSTEE RESERVE THE RIGHT
TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE
AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER
IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

3

--------------------------------------------------------------------------------


 

NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY OR
PERSON THAT HAS BEEN AN AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES
ACT) OF THE COMPANY DURING THE THREE IMMEDIATELY PRECEDING MONTHS MAY PURCHASE
OR OTHERWISE ACQUIRE THIS NOTE OR A BENEFICIAL INTEREST HEREIN.

 

You have advised the Company that you will make offers (the “Exempt Resales”) of
the Securities purchased by you hereunder on the terms set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to persons (the “Eligible Purchasers”) whom you reasonably
believe to be “qualified institutional buyers” as defined in Rule 144A under the
Securities Act (“QIBs”).  You will offer the Securities to Eligible Purchasers
initially at a price equal to 97.75% of the principal amount thereof plus
accrued interest, if any.  Such price may be changed at any time after providing
reasonable notice to the Company but such price must be the same for the Firm
Securities and the Additional Securities.

 

2.             Representations, Warranties and Agreements of the Company.  The
Company represents, warrants and agrees, and the Adviser and the Administrator,
jointly and severally, represent, warrant and agree, as follows:

 

(a)           Rule 144A Eligibility. When the Securities are issued and
delivered pursuant to this Agreement, the Securities will not be of the same
class (within the meaning of Rule 144A under the Securities Act) as securities
of the Company that are listed on a United States national securities exchange
registered under Section 6 of the Exchange Act or that are quoted in a United
States automated inter-dealer quotation system. For so long as any of the
Securities are “restricted securities” within the meaning of
Rule 144(a)(3) under the Securities Act, the Company will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, provide to each holder of such restricted securities and to each
prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Securities Act.

 

(b)           No Registration Required; No General Solicitation. Subject to the
accuracy of the representations and warranties of the Initial Purchasers and the
compliance by the Initial Purchasers with the procedures set forth in
Section 4(b), it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and Exempt Resales of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Pricing
Disclosure Package and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939 (the “1939 Act”).  No form of general solicitation or general advertising
within the meaning of Regulation D (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used by the Company, any of its
affiliates or any other person acting on its or their behalf (other than you or
any of your affiliates or any other person

 

4

--------------------------------------------------------------------------------


 

acting on your behalf, as to whom the Company makes no representation) in
connection with the offer and sale of the Securities.

 

(c)           Accurate Disclosure. The Pricing Disclosure Package did not, as of
the Applicable Time, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Pricing Disclosure Package in reliance upon and in
conformity with written information furnished to the Company through Goldman,
Sachs & Co., as representative of the Initial Purchasers (the “Representative”)
by or on behalf of any Initial Purchaser specifically for inclusion therein,
which information is specified in Section 9(e). The Offering Memorandum will
not, as of its date, as of the Closing Date, and as of any Option Closing Date
(as defined in Section 4(a) herein), if applicable, contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading; provided that no representation or warranty is made
as to information contained in or omitted from the Offering Memorandum in
reliance upon and in conformity with written information furnished to the
Company through the Representative by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 9(e).

 

(d)           Free Writing Offering Document. The Company has not made any offer
to sell or solicitation of an offer to buy the Securities that would constitute
(i) a “free writing prospectus” (as defined in Rule 405 under the Securities
Act) or (ii) an “advertisement” or “other sales material” (as contemplated by
Rule 482 of the Securities Act), in each case, if the offering of the Securities
was made pursuant to a registered offering under the Securities Act (a “Free
Writing Offering Document”) without the prior consent of the Representative; any
such Free Writing Offering Document, the use of which has been previously
consented to by the Initial Purchasers, is set forth substantially in form and
substance as attached hereto on Schedule III.

 

(e)           [Reserved].

 

(f)            No Integration. Neither the Company, any of its affiliates nor
any other person acting on its or their behalf has sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the Securities Act or the interpretations thereof by
the Commission. The Company will take reasonable precautions designed to insure
that any offer or sale, direct or indirect, in the United States or to any U.S.
person (as defined in Rule 902 under the Securities Act), of any Securities or
any substantially similar security issued by the Company, within six months
subsequent to the date on which the distribution of the Securities has been
completed (as notified to the Company by the Representative), is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Securities in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Securities Act, including any sales pursuant to
Rule 144A under the Securities Act.

 

(g)           Use of Offering Memorandum. The Preliminary Offering Memorandum,
the Pricing Disclosure Package and the Offering Memorandum have been prepared by
the Company for use by the Initial Purchasers in connection with the Exempt
Resales.  No order or

 

5

--------------------------------------------------------------------------------


 

decree preventing the use of the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or any order asserting that the
transactions contemplated by this Agreement are subject to the registration
requirements of the Securities Act has been issued, and no proceeding for that
purpose has commenced or is pending or, to the knowledge of the Company, is
contemplated.

 

(h)           Independent Accountant. BDO USA, LLP, which has expressed its
opinion with respect to certain of the financial statements (which term as used
in this Agreement includes the related notes thereto) and supporting schedules
filed with the Commission and included in the Pricing Disclosure Package and
Offering Memorandum, is an independent registered public accounting firm as
required by the Securities Act and Exchange Act.

 

(i)            Preparation of the Financial Statements. The financial statements
(together with the related schedules and notes) filed with the Commission and
included in the Pricing Disclosure Package and Offering Memorandum present
fairly the consolidated financial position of the Company as of and at the dates
indicated and the results of its operations and cash flows for the periods
specified.  Such financial statements have been prepared in conformity with
accounting principles generally accepted in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto.  The consolidated selected
financial data included in the Pricing Disclosure Package and Offering
Memorandum presents fairly in all material respects the information shown
therein and has been compiled on a basis consistent with the consolidated
financial statements included or incorporated by reference in the Pricing
Disclosure Package and Offering Memorandum.  All disclosures contained in the
Pricing Disclosure Package and the Offering Memorandum regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G under the Exchange
Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable.

 

(j)            Internal Control Over Financial Reporting.  The Company maintains
a system of internal control over financial reporting sufficient to provide
reasonable assurances that financial reporting is reliable and financial
statements for external purposes are prepared in accordance with GAAP and
includes policies and procedures that (i) pertain to the maintenance of records
that, in reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Company; (ii) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company are being made only in accordance with the authorizations of management
and directors of the Company; and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on the financial
statements.

 

(k)           Disclosure Controls.  The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 and
15d-15 under the Exchange Act); such disclosure controls and procedures are
designed to ensure that material information relating to the Company, including
material information pertaining to the Company’s operations and assets managed
by the Adviser, is made known to the Company’s Chief Executive Officer and Chief
Financial Officer by others within the Company and the

 

6

--------------------------------------------------------------------------------


 

Adviser, and such disclosure controls and procedures are effective to perform
the functions for which they were established.

 

(l)            No Material Adverse Change.  Except as otherwise disclosed in the
Pricing Disclosure Package and/or the Offering Memorandum, subsequent to the
respective dates as of which information is given in the Pricing Disclosure
Package and/or the Offering Memorandum:  (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, net asset value, prospects, business or operations, whether or not
arising from transactions in the ordinary course of business, of the Company and
its subsidiaries, considered as one entity or a material adverse effect on the
performance by the Company of the performance of this Agreement, the Indenture,
the Securities or the consummation of any of the transactions contemplated
hereby or thereby (any such change or effect, where the context so requires is
called a “Material Adverse Change” or a “Material Adverse Effect”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business or entered into any material transaction or
agreement not in the ordinary course of business; and (iii) except for regular
periodic dividends on the common stock of the Company, there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for dividends paid to the Company or other subsidiaries, any of its
subsidiaries on any class of capital stock or, except for any repurchases under
the Company’s share repurchase program which repurchases shall be made in
compliance with applicable law, repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.

 

(m)          Good Standing of the Company and its Subsidiaries.  The Company and
each of its subsidiaries have been duly incorporated or organized, as the case
may be, and are validly existing as corporations or other entities, as the case
may be, in good standing under the laws of the jurisdiction of their
incorporation or organization, as applicable, and have the corporate or other
applicable power and authority to own, lease and operate their properties and to
conduct their business as described in the Pricing Disclosure Package and
Offering Memorandum and, in the case of the Company, to enter into and perform
its obligations under this Agreement.  Each of the Company and its subsidiary is
duly qualified as a foreign corporation or entity, as the case may be, to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change or a Material Adverse
Effect.  All of the issued and outstanding capital stock of each subsidiary has
been duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim.

 

(n)           Subsidiaries of the Company.  The Company does not own, directly
or indirectly, any shares of stock or any other equity or long-term debt
securities of any corporation or other entity other than (i) 100% of the equity
interests in Prospect Capital Funding, LLC and Patriot Capital Funding LLC I and
(ii) those corporations or other entities described in the Pricing Disclosure
Package and Offering Memorandum under the caption “Portfolio Companies” (each a
“Portfolio Company” and collectively, the “Portfolio Companies”).  Except as

 

7

--------------------------------------------------------------------------------


 

otherwise disclosed in the Pricing Disclosure Package and Offering Memorandum,
the Company does not control (as such term is defined in Section 2(a)(9) of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (the “Investment Company Act”)) any of the Portfolio
Companies.  Except as otherwise disclosed in the Pricing Disclosure Package and
Offering Memorandum, the Company is not required, in accordance with Article 6
of Regulation S-X under the Securities Act, to consolidate the financial
statements of any corporation, association or other entity with the Company’s
financial statements other than Prospect Capital Funding, LLC.

 

(o)           Portfolio Companies.  The Company has duly authorized, executed
and delivered any agreements pursuant to which it made the investments described
in the Pricing Disclosure Package and Offering Memorandum under the caption
“Portfolio Companies” (each a “Portfolio Company Agreement”).  To the Company’s
knowledge, except as otherwise disclosed in the Pricing Disclosure Package and
Offering Memorandum, each Portfolio Company is current, in all material
respects, with all its obligations under the applicable Portfolio Company
Agreements, no event of default (or a default which with the giving of notice or
the passage of time would become an event of default) has occurred under such
agreements, except to the extent that any such failure to be current in its
obligations and any such default would not reasonably be expected to result in a
Material Adverse Change or a Material Adverse Effect.

 

(p)           BDC Election; Regulated Investment Company.  The Company has
elected to be regulated as a business development company under the Investment
Company Act and has filed with the Commission, pursuant to Section 54(a) of the
Investment Company Act, a duly completed and executed Form N-54A (the “Company
BDC Election”); the Company has not filed with the Commission any notice of
withdrawal of the BDC Election pursuant to Section 54(c) of the Investment
Company Act; the Company’s BDC Election remains in full force and effect, and,
to the Company’s knowledge, no order of suspension or revocation of such
election under the Investment Company Act has been issued or proceedings
therefore initiated or threatened by the Commission.  The operations of the
Company are in compliance in all material respects with the provisions of the
Investment Company Act applicable to business development companies and the
rules and regulations of the Commission applicable to business development
companies.

 

(q)           Authorization of Agreements. This Agreement has been duly
authorized, executed and delivered by the Company; the Investment Advisory
Agreement has been duly authorized, executed and delivered by the Company; and
the Administration Agreement has been duly authorized, executed and delivered by
the Company; the Investment Advisory Agreement and the Administration Agreement
constitute valid and legally binding agreements of the Company, except as
(i) the enforceability thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers) or
similar laws affecting creditors’ rights generally and (ii) rights to
indemnification and contribution may be limited to equitable principles of
general applicability or by state or federal securities laws or the policies
underlying such law.

 

(r)            Authorization and Description of Securities.  The authorized,
issued and outstanding capital stock of the Company is as set forth in the
Pricing Disclosure Package and Offering Memorandum, in each case, of the date
thereof under the caption “Capitalization” and

 

8

--------------------------------------------------------------------------------


 

“Selected Condensed Financial Data.”  The Securities and the Underlying
Securities conform in all material respects to the description thereof contained
in the Pricing Disclosure Package and Offering Memorandum.  All issued and
outstanding shares of common stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable, and have been offered and
sold or exchanged by the Company in compliance with all applicable laws
(including, without limitation, federal and state securities laws) in all
material respects.  None of the outstanding shares of common stock of the
Company was issued in violation of the preemptive or other similar rights of any
security holder of the Company.  No shares of preferred stock of the Company
have been designated, offered, sold or issued and none of such shares of
preferred stock are currently outstanding.

 

(s)           Securities. The Company has all requisite corporate power and
authority to execute, issue, sell and perform its obligations under the
Securities.  The Securities have been duly authorized by the Company and, when
duly executed by the Company in accordance with the terms of the Indenture,
assuming due authentication of the Securities by the Trustee, upon delivery to
the Initial Purchasers against payment therefor in accordance with the terms
hereof, will be validly issued and delivered and will constitute valid and
binding obligations of the Company entitled to the benefits of the Indenture,
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(t)            Indenture. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under the Indenture. 
The Indenture has been duly and validly authorized by the Company, and upon its
execution and delivery and, assuming due authorization, execution and delivery
by the Trustee, will constitute the valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law); no
qualification of the Indenture under the 1939 Act is required in connection with
the offer and sale of the Securities contemplated hereby or in connection with
the Exempt Resales.  The Indenture will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

 

(u)           Underlying Securities. The Company has all the requisite corporate
power and authority to issue the Underlying Securities issuable upon conversion
of the Securities.  The Underlying Securities have been duly and validly
authorized by the Company and, when issued upon conversion of the Securities in
accordance with the terms of the Securities, will be validly issued, fully paid
and non-assessable, and the issuance of the Underlying Securities will not be
subject to any preemptive or similar rights.

 

(v)           Disclosure. The statements set forth in each of the Pricing
Disclosure Package and the Offering Memorandum under the caption “Description of
the Notes,” insofar as they purport to constitute a summary of the terms of the
Securities and under the captions “Material U.S. Federal Income Tax
Considerations,” and “Certain Relationships and

 

9

--------------------------------------------------------------------------------


 

Transactions,” insofar as they purport to describe the provisions of the laws
and documents referred to therein, are accurate in all material respects.

 

(w)          Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.  Neither the Company nor any subsidiary is
in violation of or default under its (i) charter, articles or certificate of
incorporation, by-laws, or similar organizational documents; (ii) under any
indenture, mortgage, loan or credit agreement, note, contract, franchise, lease
or other instrument, including any Portfolio Company Agreement, the Investment
Advisory Agreement and the Administration Agreement, to which the Company or any
of its subsidiaries is a party or bound or to which any of the property or
assets of the Company or any of its subsidiaries is subject; or (iii) any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable, except for such violations or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect.  The Company’s
execution, delivery and performance of this Agreement, the Indenture, the
issuance and sale of the Securities (including the issuance of the Underlying
Securities upon conversion thereof) and consummation of the transactions
contemplated hereby and thereby and by the Pricing Disclosure Package and
Offering Memorandum (i) have been duly authorized by all necessary corporate
action, have been effected in accordance with the Investment Company Act and
will not result in any violation of the provisions of the charter, articles or
certificate of incorporation or by-laws of the Company or similar organizational
documents of any subsidiary, (ii) will not conflict with or constitute a breach
of, or default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
existing instrument, except for such conflicts, breaches, defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Effect and (iii) will not result in any material violation
of any law, administrative regulation or administrative or court decree
applicable to the Company or any subsidiary.  No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of this Agreement, the Indenture,
the issuance and sale of the Securities (including the issuance of the
Underlying Securities upon conversion thereof) or consummation of the
transactions contemplated hereby and thereby and by the Pricing Disclosure
Package and the Offering Memorandum, except such consents, approvals,
authorizations, orders, filings, registrations or qualifications as may be
required under state securities or Blue Sky laws, the NASDAQ Global Select
Market (the “NASDAQ”) or any Form D with the Commission in connection with the
purchase and distribution of the Securities by the Initial Purchasers.

 

(x)            Intellectual Property Rights.  The Company and its subsidiaries
own or possess sufficient trademarks, trade names, patent rights, copyrights,
domain names, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
their businesses as described in the Pricing Disclosure Package and the Offering
Memorandum; and the expected expiration of any of such Intellectual Property
Rights would not result in a Material Adverse Effect.  Neither the Company nor
any of its subsidiaries has received any notice of infringement or conflict with
asserted Intellectual Property Rights of others, which infringement or conflict,
if the subject of an unfavorable

 

10

--------------------------------------------------------------------------------


 

decision, would result in a Material Adverse Effect.  To the Company’s
knowledge, none of the technology employed by the Company has been obtained or
is being used by the Company in violation of any contractual obligation binding
on the Company or any of its officers, directors or employees or otherwise in
violation of the rights of any persons.

 

(y)           Compliance with Environmental Law.  To the knowledge of the
Company, the Adviser and the Administrator, the Company, its subsidiaries and
each controlled Portfolio Company (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”);
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses; and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a Material Adverse Effect.

 

(z)            All Necessary Permits, etc.  The Company and each subsidiary
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not result in a
Material Adverse Effect and the Company has not received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, could
result in a Material Adverse Effect.

 

(aa)         Investment Advisory Agreement.  (i) The terms of the Investment
Advisory Agreement, including compensation terms, comply in all material
respects with all applicable provisions of the Investment Company Act and the
Advisers Act and (ii) the approvals by the Board of Directors and the initial
stockholder of the Company of the Investment Advisory Agreement have been made
in accordance with the requirements of Section 15 of the Investment Company Act
applicable to companies that have elected to be regulated as business
development companies under the Investment Company Act.

 

(bb)         Absence of Proceedings.  There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against the Company, which is required to be disclosed in the
Pricing Disclosure Package and/or the Offering Memorandum (other than as
disclosed therein), or which might reasonably be expected to result in a
Material Adverse Effect, or which might reasonably be expected to materially and
adversely affect the consummation of the transactions contemplated in this
Agreement, the Indenture, the Securities or the performance by the Company of
its obligations hereunder and thereunder.  The aggregate of all pending legal or
governmental proceedings to which the Company is a party or of which any of its
property or assets is the subject which are not described in the Pricing
Disclosure Package or the Offering Memorandum, including ordinary routine
litigation incidental to the business, could not reasonably be expected to
result in a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

(cc)         Subchapter M.  During the past fiscal year, the Company has been
organized and operated, and is currently organized and operates, in compliance
in all material respects with the requirements to be taxed as a regulated
investment company under Subchapter M of the Internal Revenue Code of 1986, as
amended (“Subchapter M of the Code” and the “Code,” respectively).  The Company
intends to direct the investment of the proceeds of the offering described in
the Pricing Disclosure Package and Offering Memorandum in such a manner as to
comply with the requirements of Subchapter M of the Code.

 

(dd)         Tax Law Compliance.  The Company and its subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns and
have paid all taxes required to be paid by any of them and, if due and payable,
any related or similar assessment, fine or penalty levied against any of them,
except for any taxes, assessments or penalties as may be contested in good faith
and by appropriate proceedings.  The Company has made adequate charges, accruals
and reserves in the applicable financial statements referred to in the Pricing
Disclosure Package and Offering Memorandum in respect of all federal, state and
foreign income and franchise taxes for all periods as to which the tax liability
of the Company or any of its subsidiaries has not been finally determined.  The
Company is not aware of any tax deficiency that has been or might be asserted or
threatened against the Company or any subsidiary that could result in a Material
Adverse Effect.

 

(ee)         Distribution of Offering Materials.  The Company has not
distributed and will not distribute any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package,
Offering Memorandum, any Free Writing Offering Document or other materials, if
any, permitted by the Securities Act or the Investment Company Act.

 

(ff)           Registration Rights.  Except as otherwise described in the
Pricing Disclosure Package and Offering Memorandum, there are no persons with
registration rights or other similar rights to have any securities registered by
the Company under the Securities Act.

 

(gg)         Nasdaq Global Select Market.  The Company’s shares of common stock
are registered pursuant to Section 12(b) or 12(g) of the Exchange Act and are
listed for quotation on the NASDAQ.  The Company has taken no action designed
to, or likely to have the effect of, terminating the registration of its common
stock under the Exchange Act or delisting its common stock from the NASDAQ, nor
has the Company received any notification that the Commission or the Financial
Industry Regulatory Authority, Inc. (“FINRA”) is contemplating terminating such
registration or listing.  The Company has continued to satisfy, in all material
respects, all requirements for listing its common stock for trading on the
NASDAQ.

 

(hh)         No Price Stabilization or Manipulation.  The Company has not taken
and will not take, directly or indirectly, any action designed to or that might
be reasonably expected to cause or result in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities or the Underlying Securities; provided, however, that the Initial
Purchasers acknowledge the Company may from time to time repurchase shares of
its common stock pursuant to its share repurchase program, which repurchases
shall be made in compliance with applicable law.

 

12

--------------------------------------------------------------------------------


 

(ii)           Compliance with the Exchange Act and the Investment Company Act;
Reports Filed.  The documents filed by the Company with the Commission under the
Exchange Act, including the Exchange Act Reports, and the Investment Company
Act, complied, and will comply in all material respects, with the requirements
of the Exchange Act and the Investment Company Act, as applicable, and, with
respect to the Exchange Act Reports, as of their respective dates of filing, as
of the date hereof, the Applicable Time, and as of the Closing Date, did not and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The Company has filed all reports required to be filed pursuant to,
the Investment Company Act and the Exchange Act except where the failure to file
such reports would not have a Material Adverse Effect.

 

(jj)           Interested Persons.  Except as disclosed in the Pricing
Disclosure Package and Offering Memorandum (i) no person is serving or acting as
an officer, director or investment adviser of the Company, except in accordance
with the provisions of the Investment Company Act and the Advisers Act, and
(ii) to the knowledge of the Company, no director of the Company is an
“interested person” (as defined in the Investment Company Act) of the Company or
an “affiliated person” (as defined in the Investment Company Act) of the Initial
Purchasers except as otherwise disclosed in the Pricing Disclosure Package and
Offering Memorandum.

 

(kk)         No Unlawful Contributions or Other Payments.  Neither the Company
nor any of its subsidiaries nor, to the Company’s knowledge, any employee or
agent of the Company or any subsidiary, has made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law or of the character required to be disclosed in
the Pricing Disclosure Package and the Offering Memorandum.

 

(ll)           No Outstanding Loans or Other Indebtedness.  There are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees or indebtedness by the Company to or
for the benefit of any of the officers or directors of the Company or any of the
members of any of them, except as disclosed in the Pricing Disclosure Package
and Offering Memorandum.

 

(mm)       Compliance with Laws.  The Company has not been advised, and has no
knowledge, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result, individually or in the aggregate, in a Material Adverse
Effect.

 

(nn)         Compliance with the Sarbanes-Oxley Act of 2002.  The Company has
complied in all material respects with Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002 and has made the evaluations of the Company’s
disclosure controls and procedures required under Rule 13a-15 under the Exchange
Act.

 

(oo)         Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation by

 

13

--------------------------------------------------------------------------------


 

such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA.

 

(pp)         Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar applicable rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, “Money Laundering Laws”) and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

 

(qq)         OFAC. Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
person acting on behalf of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use any of the proceeds received by the Company from the
sale of Securities or the Underlying Securities contemplated by this Agreement,
or lend, contribute or otherwise make available any such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

Any certificate signed by any officer of the Company, the Adviser or
Administrator and delivered to the Initial Purchasers or to counsel for the
Initial Purchasers shall be deemed a representation and warranty by the Company,
Adviser or Administrator (as applicable) to the Initial Purchasers as to the
matters covered thereby.

 

3.             Representations and Warranties of the Adviser and the
Administrator. The Adviser and the Administrator, jointly and severally,
represent, warrant and agree as follows:

 

(a)           No Material Adverse Change in Business.  Since the respective
dates as of which information is given in the Pricing Disclosure Package and the
Offering Memorandum, except as otherwise stated therein, there has been no
material adverse change in the financial condition, or in the earnings, business
affairs, operations or regulatory status of the Adviser or the Administrator or
any of their respective subsidiaries, whether or not arising in the ordinary
course of business, that would reasonably be expected to result in a Material
Adverse Effect, or would otherwise reasonably be expected to prevent the Adviser
or the Administrator from carrying out its obligations under the Investment
Advisory Agreement (an “Adviser Material Adverse Change” or an “Adviser Material
Adverse Effect,” where the context so requires) or

 

14

--------------------------------------------------------------------------------


 

the Administration Agreement (an “Administrator Material Adverse Change” or an
“Administrator Material Adverse Effect,” where the context so requires).

 

(b)           Good Standing.  Each of the Adviser and the Administrator (and
each of their subsidiaries) has been duly organized and is validly existing and
in good standing under the laws of the State of Delaware, with full power and
authority to own, lease and operate its properties and to conduct its business
as described in the Pricing Disclosure Package and the Offering Memorandum and
to enter into and perform its obligations under this Agreement; the Adviser has
full power and authority to execute and deliver and perform its obligations
under the Investment Advisory Agreement; the Administrator has full power and
authority to execute and deliver the Administration Agreement; and each of the
Adviser and the Administrator is duly qualified to do business as a foreign
entity and is in good standing in each jurisdiction where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to qualify or be in good standing would
not otherwise reasonably be expected to result in an Adviser Material Adverse
Effect or an Administrator Material Adverse Effect, as applicable.

 

(c)           Registration Under Advisers Act.  The Adviser is duly registered
with the Commission as an investment adviser under the Advisers Act and is not
prohibited by the Advisers Act or the Investment Company Act from acting under
the Investment Advisory Agreement for the Company as contemplated by the Pricing
Disclosure Package and the Offering Memorandum.  There does not exist any
proceeding or, to the Adviser’s knowledge, any facts or circumstances the
existence of which could lead to any proceeding, which might adversely affect
the registration of the Adviser with the Commission.

 

(d)           Absence of Proceedings.  There is no action, suit or proceeding
or, to the knowledge of the Adviser or the Administrator, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Adviser or the
Administrator, threatened, against or affecting either the Adviser or the
Administrator, which is required to be disclosed in the Pricing Disclosure
Package and the Offering Memorandum (other than as disclosed therein), or which
would reasonably be expected to result in an Adviser Material Adverse Effect or
Administrator Material Adverse Effect, or which would reasonably be expected to
materially and adversely affect the consummation of the transactions
contemplated in this Agreement, the Investment Advisory Agreement or the
Administration Agreement; the aggregate of all pending legal or governmental
proceedings to which the Adviser or the Administrator is a party or of which any
of its respective property or assets is the subject which are not described in
the Pricing Disclosure Package and the Offering Memorandum, including ordinary
routine litigation incidental to their business, would not reasonably be
expected to result in an Adviser Material Adverse Effect or Administrator
Material Adverse Effect.

 

(e)           Absence of Defaults and Conflicts.  Neither the Adviser nor the
Administrator is in violation of its certificate of formation or limited
liability company operating agreement or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Adviser or the Administrator
is a party or by which it or any of them may be bound, or to which any of the

 

15

--------------------------------------------------------------------------------


 

property or assets of the Adviser or the Administrator is subject, or in
violation of any law, statute, rule, regulation, judgment, order or decree
except for such violations or defaults that would not reasonably be expected to
result in an Adviser Material Adverse Effect or an Administrator Material
Adverse Effect, as applicable; and the execution, delivery and performance of
this Agreement, the Investment Advisory Agreement, the Administration Agreement,
and the consummation of the transactions contemplated herein and therein and in
the Pricing Disclosure Package and the Offering Memorandum (including the
issuance and sale of the Securities and Underlying Securities and the use of the
proceeds from the sale of the Securities and Underlying Securities as described
in the Pricing Disclosure Package and the Offering Memorandum under the caption
“Use of Proceeds”) and compliance by the Adviser with its obligations hereunder
and under the Investment Advisory Agreement  and by the Administrator with its
obligations hereunder and under the Administration Agreement do not and will
not, whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Adviser or the Administrator pursuant to such Agreement except for
such violations or defaults that would not reasonably be expected to result in
an Adviser Material Adverse Effect or an Administrator Material Adverse Effect,
as applicable, nor will such action result in any violation of the provisions of
the limited liability company operating agreement of the Adviser or
Administrator, respectively; nor will such action result in any violation of any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Adviser, the Administrator, or any of their respective
assets, properties or operations except for such violations that would not
reasonably be expected to result in an Adviser Material Adverse Effect or an
Administrator Material Adverse Effect, as applicable.

 

(f)            Authorization of Agreements.  This Agreement has been duly
authorized, executed and delivered by the Adviser and the Administrator; the
Investment Advisory Agreement has been duly authorized, executed and delivered
by the Adviser; and the Administration Agreement has been duly authorized,
executed and delivered by the Administrator; the Investment Advisory Agreement
and the Administration Agreement constitute valid and legally binding agreements
of the Adviser and the Administrator, respectively, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers) or similar laws
affecting creditors’ rights generally and (ii) rights to indemnification and
contribution may be limited to equitable principles of general applicability or
by state or federal securities laws or the policies underlying such law.

 

(g)           Absence of Further Requirements.  No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any court or governmental authority or agency is necessary or
required for the performance by the Adviser or the Administrator of its
obligations hereunder, in connection with the offering, issuance or sale of the
Securities and Underlying Securities hereunder or the consummation of the
transactions contemplated by this Agreement, the Investment Advisory Agreement,
the Administration Agreement or the Pricing Disclosure Package and the Offering
Memorandum (including the use of the proceeds from the sale of the Securities as
described in the Pricing Disclosure Package and the Offering Memorandum under
the caption “Use of Proceeds”), except (i) such as have been already obtained
under the Securities Act, the Investment Company Act and the 1939 Act, (ii)

 

16

--------------------------------------------------------------------------------


 

such as may be required under state securities laws and (iii) the filing of the
Notification of Election under the Investment Company Act, which has been
effected.

 

(h)           Description of the Adviser and the Administrator.  The description
of the Adviser and the Administrator contained in the Pricing Disclosure Package
and the Offering Memorandum does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading.

 

(i)            Possession of Licenses and Permits.  Each of the Adviser and the
Administrator possesses such valid and current certificates, authorizations or
permits issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business now operated by it
(collectively, “Governmental Licenses”), except where the failure so to possess
would not reasonably be expected to, singly or in the aggregate, result in an
Adviser Material Adverse Effect or an Administrator Material Adverse Effect, as
applicable; each of the Adviser and Administrator is in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in an Adviser
Material Adverse Effect or an Administrator Material Adverse Effect, as
applicable; all of the Governmental Licenses are valid and in full force and
effect, except when the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not, singly
or in the aggregate, result in an Adviser Material Adverse Effect or an
Administrator Material Adverse Effect, as applicable; and neither the Adviser
nor the Administrator has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to result in an Adviser Material Adverse Effect or
an Administrator Material Adverse Effect, as applicable.

 

(j)            Employment Status.  The Adviser is not aware that (i) any
executive, key employee or significant group of employees of the Company, if
any, the Adviser or the Administrator, as applicable, plans to terminate
employment with the Company, the Adviser or the Administrator or (ii) any such
executive or key employee is subject to any non-compete, nondisclosure,
confidentiality, employment, consulting or similar agreement that would be
violated by the present or proposed business activities of the Company or the
Adviser except where such termination or violation would not reasonably be
expected to have an Adviser Material Adverse Effect.

 

Any certificate signed by any officer of the Adviser and delivered to the
Representative or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Adviser, as to matters covered thereby, to each Initial Purchaser.

 

4.             Purchase of the Securities by the Initial Purchasers, Agreements
to Sell, Purchase and Resell.  (a) The Company hereby agrees, on the basis of
the representations, warranties and agreements of the Initial Purchasers
contained herein and subject to all the terms and conditions set forth herein,
to issue and sell to the Initial Purchasers and, upon the basis of the
representations, warranties and agreements of the Company herein contained and
subject to all

 

17

--------------------------------------------------------------------------------


 

the terms and conditions set forth herein, each Initial Purchaser agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
97.25% of the principal amount thereof (the “Purchase Price”), the total
principal amount of Firm Securities set forth opposite the name of such Initial
Purchaser in Schedule I hereto plus any additional principal amount of Firm 
Securities which such Initial Purchasers may become obligated to purchase
pursuant to the provisions of Section 10 hereof (subject to such adjustments to
eliminate fractional Securities as you may determine). On the basis of the
representations and warranties contained in this Agreement, and subject to its
terms and conditions, the Company agrees to sell to the Initial Purchasers the
Additional Securities, and the Initial Purchasers shall have the right to
purchase, severally and not jointly, up to $20,000,000 aggregate principal
amount of Additional Securities at the Purchase Price. The Representative may
exercise this right on behalf of the Initial Purchasers in whole or from time to
time in part by giving written notice not later than 30 days after the date of
this Agreement.  Any exercise notice shall specify the principal amount of
Additional Securities to be purchased by the Initial Purchasers and the date on
which such Additional Securities are to be purchased.  Each purchase date must
be at least two business days after the written notice is given and may not be
earlier than the closing date for the Firm Securities nor later than ten
business days after the date of such notice. Additional Securities may be
purchased as provided in Section 5 solely for the purpose of covering over
allotments made in connection with the offering of the Firm Securities.  On each
day, if any, that Additional Securities are to be purchased (an “Option Closing
Date”), each Initial Purchaser agrees, severally and not jointly, to purchase
the principal amount of Additional Securities (subject to such adjustments to
eliminate fractional Securities as you may determine) that bears the same
proportion to the total principal amount of Additional Securities to be
purchased on such Option Closing Date as the principal amount of Firm Securities
set forth in Schedule I opposite the name of such Initial Purchaser bears to the
total principal amount of Firm Securities plus any additional principal amount
of Additional Securities which such Initial Purchasers may become obligated to
purchase pursuant to the provisions of Section 10 hereof. The Company shall not
be obligated to deliver any of the Securities to be delivered hereunder except
upon payment for all of the Securities to be purchased as provided herein.

 

(b)           Each of the Initial Purchasers, severally and not jointly hereby
represents and warrants to the Company that it will offer the Securities for
sale upon the terms and conditions set forth in this Agreement and in the
Pricing Disclosure Package and Offering Memorandum.  Each of the Initial
Purchasers hereby represents and warrants to, and agrees with, the Company, on
the basis of the representations, warranties and agreements of the Company, that
such Initial Purchaser:

 

(i)            is a QIB and an “accredited investor” (as defined by
Rule 501(a) of Regulation D and as amended by the Dodd-Frank Wall Street Reform
and Consumer Protection Act) with such knowledge and experience in financial and
business matters as are necessary in order to evaluate the merits and risks of
an investment in the Securities;

 

(ii)           is purchasing the Securities pursuant to a private sale exempt
from registration under the Securities Act;

 

(iii)          will solicit offers to buy the Securities only from, and will
offer to sell and sell the Securities only to, Eligible Purchasers whom each
reasonably believes is a QIB

 

18

--------------------------------------------------------------------------------


 

that in purchasing the Securities are deemed to have represented and agreed as
provided in the Pricing Disclosure Package and the Offering Memorandum under the
caption “Transfer Restrictions; Notice to Investors” and will take reasonable
steps to ensure that the purchasers of such Securities are aware that such sale
is being made in reliance on Rule 144A;

 

(iv)          including any person acting on its behalf, will not offer or sell
the Securities, nor has it offered or sold the Securities by, or otherwise
engaged in, any form of general solicitation or general advertising (within the
meaning of Regulation D, including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine,
or similar medium or broadcast over television or radio, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising); and

 

(c)           Each Initial Purchaser, severally and not jointly, represents,
warrants, and agrees with respect to offers and sales outside the United States
that:

 

(i)            such Initial Purchaser understands that no action has been or
will be taken in any jurisdiction by the Company that would permit a public
offering of the Securities, or possession or distribution of the Preliminary
Offering Memorandum, the Pricing Disclosure Package, the Offering Memorandum or
any other offering or publicity material relating to the Securities, in any
country or jurisdiction where action for that purpose is required; and

 

(ii)           such Initial Purchaser will comply with all applicable laws and
regulations in each jurisdiction in which it acquires, offers, sells or delivers
Securities or has in its possession or distributes the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum or any such
other material, in all cases at its own expense.

 

(iii)          the Securities have not been registered under the Securities Act
and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except in accordance with Rule 144A or
pursuant to another exemption from the registration requirements of the
Securities Act;

 

(d)           Such Initial Purchaser has not nor, prior to the later to occur of
(A) the Closing Date and (B) completion of the distribution of the Securities,
will not, use, authorize use of, refer to or distribute any material in
connection with the offering and sale of the Securities other than (i) the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum, (ii) any written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum, (iii) the Free Writing Offering Documents listed on Schedule III
hereto, (iv) any written communication prepared by such Initial Purchaser and
approved by the Company in writing, or (v) any written communication relating to
or that contains the terms of the Securities and/or other information that was
included (including through incorporation by reference) in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum.

 

19

--------------------------------------------------------------------------------


 

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to
Sections 8(c), 8(d) and 8(f) hereof, counsel to the Company and counsel to the
Initial Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

 

5.             Delivery of the Securities and Payment Therefor.  Delivery to the
Initial Purchasers of and payment for the Firm Securities shall be made at the
office of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York,
New York, at 9:00 A.M., New York City time, on April 16, 2012 (the “Closing
Date”).  The place of closing for the Firm Securities and the Closing Date may
be varied by agreement between the Initial Purchasers and the Company.

 

Payment for any Additional Securities shall be made to the Company against
delivery of such Additional Securities for the respective accounts of the
Initial Purchasers at 9:00 A.M., New York City time, on the date specified in
the corresponding notice described in Section 4(a) or at such other time on the
same or on such other date, as may be varied by agreement between the Initial
Purchasers and the Company.

 

The Securities will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the applicable
Securities to the account of the Initial Purchasers at DTC.  The Securities will
be evidenced by one or more global securities in definitive form (the “Global
Securities”) or by additional definitive securities, and will be registered, in
the case of the Global Securities, in the name of Cede & Co. as nominee of DTC,
and in the other cases, in such names and in such denominations as the Initial
Purchasers shall request prior to 9:30 A.M., New York City time, on the second
business day preceding the Closing Date or the Option Closing Date, as the case
may be.  The Securities to be delivered to the Initial Purchasers shall be made
available to the Initial Purchasers in New York City for inspection and
packaging not later than 9:30 A.M., New York City time, on the business day next
preceding the Closing Date or the Option Closing Date, as the case may be.

 

6.             Agreements of the Company.  The Company agrees with each of the
Initial Purchasers as follows:

 

(a)           The Company will furnish to the Initial Purchasers, without
charge, within one business day of the date of the Offering Memorandum, such
number of copies of the Offering Memorandum (and any documents incorporated by
reference therein) as may then be amended or supplemented as they may reasonably
request.

 

(b)           The Company will not make any amendment or supplement to the
Pricing Disclosure Package or to the Offering Memorandum of which the Initial
Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised.

 

(c)           The Company consents to the use of the Pricing Disclosure Package
and the Offering Memorandum in accordance with the securities or Blue Sky laws
of the jurisdictions

 

20

--------------------------------------------------------------------------------


 

in which the Securities are offered by the Initial Purchasers and by all dealers
to whom Securities may be sold, in connection with the offering and sale of the
Securities.

 

(d)                                 If, at any time prior to completion of the
distribution of the Securities by the Initial Purchasers to Eligible Purchasers,
any event occurs or information becomes known that, in the judgment of the
Company or in the opinion of counsel for the Initial Purchasers, should be set
forth in the Pricing Disclosure Package or the Offering Memorandum so that the
Pricing Disclosure Package or the Offering Memorandum, as then amended or
supplemented, does not include any untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
is necessary to supplement or amend the Pricing Disclosure Package or the
Offering Memorandum in order to comply with any law, the Company will (i) give
the Representative notice of such event and (ii) prepare an appropriate
supplement or amendment thereto, and will promptly furnish to the Initial
Purchasers and dealers a reasonable number of copies thereof, provided that the
Company not use or distribute any such amendment or supplement to which the
Representative or counsel for the Initial Purchasers shall reasonably object.

 

(e)                                  The Company will not make any offer to sell
or solicitation of an offer to buy the Securities that would constitute a Free
Writing Offering Document without the prior consent of the Representative, which
consent shall not be unreasonably withheld or delayed; if at any time following
issuance of a Free Writing Offering Document any event occurred or occurs as a
result of which such Free Writing Offering Document conflicts with the
information in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or, when taken together with the information
in the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, includes an untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances then prevailing, not misleading, as promptly as
practicable after becoming aware thereof, the Company will give notice thereof
to the Initial Purchasers through the Representative and, if requested by the
Representative, will prepare and furnish without charge to each Initial
Purchaser a Free Writing Offering Document or other document which will correct
such conflict, statement or omission.

 

(f)                                    Promptly from time to time the Company
will take such action as the Initial Purchasers may reasonably request to
qualify the Securities for offering and sale under the securities or Blue Sky
laws of such jurisdictions as the Initial Purchasers may request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Securities; provided that in connection therewith the Company shall not
be required to (i) qualify as a foreign corporation in any jurisdiction in which
it would not otherwise be required to so qualify, (ii) file a general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any jurisdiction in which it would not otherwise be subject.

 

(g)                                 For a period commencing on the date hereof
and ending on the 90th day after the date of the Offering Memorandum, the
Company agrees not to, directly or indirectly, (1) offer, pledge, sell, or
otherwise dispose of any shares of common stock or any securities convertible
into or exercisable or exchangeable for common stock, (2) enter into any swap or

 

21

--------------------------------------------------------------------------------


 

other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the common stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
common stock securities of the Company or other securities, in cash or
otherwise, (3) make any demand for, or exercise any right with respect to, the
registration of any shares of common stock or any security convertible into or
exercisable or exchangeable for common stock; or (4) publicly disclose the
intention to do any of the contemplated transactions in clause (1), (2) or (3),
in each case without the prior written consent of Goldman, Sachs & Co., on
behalf of the Initial Purchasers.  The foregoing restrictions shall not apply to
(i) the issuance and sale by the Company of the Securities offered hereby,
(ii) the issuance of the Underlying Securities by the Company upon conversion of
Securities, if applicable, (iii) beginning 30 days after the date of the
Offering Memorandum, the issuance and sale by the Company of common stock,
including any option granted to underwriters or sales agents for additional
shares in connection with an offering, (iv) the grant of options or other
equity-based awards for common stock pursuant to employee benefit plans existing
on the date hereof, (v) the issuance by the Company of shares of common stock
upon the exercise of an option or warrant or the conversion of a security
outstanding on the date hereof and (vi) the issuance by the Company of its
shares of common stock as consideration in connection with that certain Master
Purchase and Sale and Contribution Agreement, dated as of March 19, 2012,
between the Company, First Tower Corp., and the other parties named therein.

 

(h)                                 The Company will furnish to the holders of
the Securities as soon as practicable after the end of each fiscal year an
annual report (including a balance sheet and statements of income, stockholders’
equity and cash flows of the Company and its consolidated subsidiaries certified
by independent public accountants) and, as soon as practicable after the end of
each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the date of the Offering Memorandum), will make available
to its securityholders consolidated summary financial information of the Company
and its subsidiaries for such quarter in reasonable detail; provided that so
long as the Company files periodic reports pursuant to Section 13 or 15(d) of
the Exchange Act for the foregoing periods, the Company shall be deemed to
comply with this Section 6(h).

 

(i)                                     For a period of twelve months following
the date hereof, the Company will furnish to the Initial Purchasers (i) as soon
as available, a copy of each report of the Company mailed to stockholders
generally unless such report is furnished to or filed with the Commission or any
stock exchange on which any class of securities of the Company is listed or
regulatory body and (ii) from time to time such other information concerning the
business and financial condition of the Company as the Initial Purchasers may
reasonably request.

 

(j)                                     The Company will apply the net proceeds
from the sale of the Securities to be sold by it hereunder substantially in
accordance with the description set forth in the Pricing Disclosure Package and
the Offering Memorandum under the caption “Use of Proceeds.”

 

(k)                                  The Company and its affiliates will not
take, directly or indirectly, any action designed to or that has constituted or
that reasonably would be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company in connection with the
offering of the Securities; provided that the Company may conduct repurchases of
its

 

22

--------------------------------------------------------------------------------


 

securities under its share repurchase program provided such repurchases are made
in accordance with applicable law.

 

(l)                                     Until the completion of the distribution
of the Securities by the Initial Purchasers, the Company will file all documents
required to be filed with the Commission pursuant to the Exchange Act and the
Investment Company Act within the time periods required by the Exchange Act and
the Investment Company Act. The Company will give the Representative notice of
its intention to make any such filing from the Applicable Time to the Closing
Date and will furnish the Representative with copies of any such documents a
reasonable amount of time prior to such proposed filing, as the case may be, and
will not file or use any such document to which the Representative or counsel
for the Initial Purchasers shall reasonably object.

 

(m)                               The Company will not, and will not permit any
of its affiliates (as defined in Rule 144 under the Securities Act) to, resell
any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

 

(n)                                 The Company agrees not to sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in the Securities Act) that would be integrated with the sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale to the Initial Purchasers or the Eligible Purchasers of the
Securities.

 

(o)                                 The Company agrees to comply in all material
respects with all the terms and conditions of all agreements set forth in the
representation letters of the Company to DTC relating to the approval of the
Securities by DTC for “book entry” transfer.

 

(p)                                 The Company will use its best efforts to
effect and maintain the listing of its common stock issuable upon conversion of
the Securities on the NASDAQ.

 

(q)                                 The Company will do and perform all things
required or necessary to be done and performed under this Agreement by it prior
to the Closing Date, and to satisfy all conditions precedent to the Initial
Purchasers’ obligations hereunder to purchase the Securities.

 

7.                                       Expenses.  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement
becomes effective or is terminated, the Company agrees to pay all costs,
expenses, fees and taxes incident to and in connection with: (i) the
preparation, printing, filing and distribution of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including, without limitation, financial statements and exhibits) and all
amendments and supplements thereto (including the fees, disbursements and
expenses of the Company’s accountants and counsel, but not, however, legal fees
and expenses of the Initial Purchasers’ counsel incurred in connection
therewith); (ii) the preparation, printing (including, without limitation, word
processing and duplication costs) and delivery of this Agreement, the Indenture,
all Blue Sky memoranda and all other agreements, memoranda, correspondence and
other documents printed and delivered in connection therewith and with the
Exempt Resales (but not, however, legal fees and expenses of the Initial
Purchasers’ counsel incurred in connection with any of the foregoing other than
reasonable fees of such counsel plus

 

23

--------------------------------------------------------------------------------


 

reasonable disbursements incurred in connection with the preparation, printing
and delivery of such Blue Sky memoranda); (iii) the issuance and delivery by the
Company of the Securities and any taxes payable in connection therewith;
(iv) the qualification of the Securities for offer and sale under the securities
or Blue Sky laws of the several jurisdictions as provided in
Section 6(f) (including, without limitation, the reasonable fees and
disbursements of the Initial Purchasers’ counsel relating to such registration
or qualification); (v) the preparation, printing and distribution of one or more
versions of the Offering Memorandum for distribution in Canada, often in the
form of a Canadian “wrapper” (including related fees and expenses of Canadian
counsel to the Initial Purchasers); (vi) the furnishing of such copies of the
Pricing Disclosure Package and the Offering Memorandum, and all amendments and
supplements thereto, as may be reasonably requested for use in connection with
the Exempt Resales; (vii) the preparation of certificates for the Securities
(including, without limitation, printing and engraving thereof); (viii) the
approval of the Securities by DTC for “book-entry” transfer (including fees and
expenses of counsel); (ix) the rating of the Securities; (x) the obligations of
the Trustee, any agent of the Trustee and the counsel for the Trustee in
connection with the Indenture and the Securities; (xi) the performance by the
Company of their other obligations under this Agreement; and (xii) all
reasonable travel expenses (including expenses related to chartered aircraft) of
each Initial Purchaser and the Company’s officers and employees and any other
reasonable expenses of each Initial Purchaser and the Company in connection with
attending or hosting meetings with prospective purchasers of the Securities, and
expenses associated with any electronic road show.

 

8.                                       Conditions to Initial Purchasers’
Obligations.  The respective obligations of the Initial Purchasers hereunder are
subject to the accuracy, when made and on and as of the Closing Date, and, if
applicable, on and as of any Option Closing Date, of the representations and
warranties of the Company, the Adviser and the Administrator contained herein,
to the performance by the Company of its obligations hereunder, and to each of
the following additional terms and conditions:

 

(a)                                  The Initial Purchasers shall not have
discovered and disclosed to the Company on or prior to the Closing Date, and, if
applicable any Option Closing Date, that the Pricing Disclosure Package or the
Offering Memorandum, or any amendment or supplement thereto, contains an untrue
statement of a fact which, in the opinion of Troutman Sanders LLP, counsel to
the Initial Purchasers, is material or omits to state a fact which, in the
opinion of such counsel, is material and is necessary to make the statements
therein not misleading.

 

(b)                                 All corporate proceedings and other legal
matters incident to the authorization, form and validity of this Agreement, the
Securities, the Indenture, the Pricing Disclosure Package and the Offering
Memorandum, and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Initial Purchasers, and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

 

(c)                                  Skadden, Arps, Slate, Meagher & Flom LLP
shall have furnished to the Initial Purchasers its written opinion, as counsel
to the Company, addressed to the Initial Purchasers and dated the Closing Date,
and, if applicable, any Option Closing Date, substantially in the form of
Exhibit A hereto.

 

24

--------------------------------------------------------------------------------


 

(d)                                 The Company’s general counsel shall have
furnished to the Initial Purchasers its written opinion, addressed to the
Initial Purchasers and dated the Closing Date, and, if applicable, any Option
Closing Date, substantially in the form of Exhibit B hereto.

 

(e)                                  Venable LLP, shall have furnished to the
Initial Purchasers its written opinion, as Maryland counsel to the Company,
addressed to the Initial Purchasers and dated the Closing Date, and, if
applicable, any Option Closing Date, substantially in the form of Exhibit C
hereto.

 

(f)                                    The Initial Purchasers shall have
received from Troutman Sanders LLP, counsel for the Initial Purchasers, such
opinion or opinions, dated the Closing Date, and, if applicable, any Option
Closing Date, with respect to the issuance and sale of the Securities, the
Pricing Disclosure Package, the Offering Memorandum and other related matters as
the Initial Purchasers may reasonably require, and the Company shall have
furnished to such counsel such documents and information as they reasonably
request for the purpose of enabling them to pass upon such matters.

 

(g)                                 At the time of execution of this Agreement,
the Initial Purchasers shall have received from BDO USA, LLP a letter, in form
and substance satisfactory to the Initial Purchasers, addressed to the Initial
Purchasers and dated the date hereof (i) confirming that they are independent
public accountants within the meaning of the Securities Act and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and
(ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Pricing Disclosure Package, as of a date
not more than three days prior to the date hereof), the conclusions and findings
of such firm with respect to the financial information and (iii) covering such
other matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

 

(h)                                 With respect to the letter of BDO USA, LLP
referred to in the preceding paragraph and delivered to the Initial Purchasers
concurrently with the execution of this Agreement (the “initial letter”), the
Company shall have furnished to the Initial Purchasers a letter (the “bring-down
letter”) of such accountants, addressed to the Initial Purchasers and dated the
Closing Date, and, if applicable, any Option Closing Date, (i) confirming that
they are independent public accountants within the meaning of the Securities Act
and are in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, (ii) stating, as of the Closing Date, and, if applicable, as of any
Option Closing Date, (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in each of the Pricing Disclosure Package or the Offering
Memorandum, as of a date not more than three days prior to the date of the
Closing Date, and, if applicable, any Option Closing Date), the conclusions and
findings of such firm with respect to the financial information and other
matters covered by the initial letter and (iii) confirming in all material
respects the conclusions and findings set forth in the initial letter.

 

(i)                                     Except as described in the Pricing
Disclosure Package, (i) neither the Company nor any of its subsidiaries shall
have sustained, since the date of the latest audited

 

25

--------------------------------------------------------------------------------


 

financial statements included in the Pricing Disclosure Package, any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree or (ii) since such date, there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition, financial or otherwise, or in
the earnings, net asset value, prospects, business or operations, whether or not
arising from transactions in the ordinary course of business, of the Company and
its subsidiaries, considered as one entity, the effect of which, in any such
case described in clause (i) or (ii), is, individually or in the aggregate, in
the judgment of the Representative, so material and adverse as to make it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities being delivered on the Closing Date on the terms and in the manner
contemplated in the Offering Memorandum.

 

(j)                                     The Company and the Adviser shall have
furnished or caused to be furnished to the Initial Purchasers on the Closing
Date, and, if applicable, on any Option Closing Date, certificates of officers
of the Company and the Adviser satisfactory to the Initial Purchasers as to such
matters as the Representative may reasonably request, including, without
limitation, a statement that:

 

(i)                                     The representations, warranties and
agreements of the Company and the Adviser in Section 2 and 3 are true and
correct on and as of the Closing Date, and, if applicable, on and as of any
Option Closing Date, and the Company and the Adviser have complied with all its
agreements contained herein and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date, and, if
applicable, any Option Closing Date; and

 

(ii)                                  The Company and the Adviser have carefully
examined the Pricing Disclosure Package and the Offering Memorandum, and, in
their opinion, (A) the Pricing Disclosure Package, as of the Applicable Time,
and the Offering Memorandum, as of its date, as of the Closing Date, and, if
applicable, as of any Option Closing Date, did not and do not contain any untrue
statement of a material fact and did not and do not omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (B) since the date of the Pricing
Disclosure Package and the Offering Memorandum, no event has occurred which
should have been set forth in a supplement or amendment to the Pricing
Disclosure Package or the Offering Memorandum.

 

(k)                                  The Company and the Trustee shall have
executed and delivered the Indenture, and the Initial Purchasers shall have
received a copy thereof, duly executed by the Company and the Trustee.

 

(l)                                     As of the Closing Date, and, if
applicable, on and as of any Option Closing Date, the common stock issuable upon
conversion of the Securities shall have been approved for listing on the NASDAQ,
subject only to official notice of issuance.

 

(m)                               The Representative shall have received an
agreement substantially in the form of Exhibit D-1 hereto signed by the persons
listed on Exhibit D-2 hereto.

 

26

--------------------------------------------------------------------------------


 

(n)                                 Subsequent to the execution and delivery of
this Agreement there shall not have occurred any of the following: (i) trading
in securities generally on the New York Stock Exchange or the NASDAQ or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited or the settlement of such trading generally shall have been
materially disrupted or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a banking
moratorium shall have been declared by federal or state authorities, (iii) the
United States shall have become engaged in hostilities, there shall have been an
escalation in hostilities involving the United States or there shall have been a
declaration of a national emergency or war by the United States or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), as to
make it, in the judgment of the Representative, impracticable or inadvisable to
proceed with the offering or delivery of the Securities being delivered on the
Closing Date, and, if applicable, on any Option Closing Date, on the terms and
in the manner contemplated in the Offering Memorandum or that, in the judgment
of the Representative, would materially and adversely affect the financial
markets or the markets for the Securities and other debt securities.

 

(o)                                 On or after the Applicable Time (i) no
downgrading shall have occurred in the rating accorded to the Company’s debt
securities by any “nationally recognized statistical rating organization”, as
that term is defined by the Commission for purposes of Rule 436(g)(2) under the
Securities Act, and (ii) no such organization shall have publicly announced that
it has under surveillance or review, with possible negative implications,
its rating of the Company’s debt securities.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

9.                                       Indemnification and Contribution.

 

(a)                                  The Company hereby agrees to indemnify and
hold harmless each Initial Purchaser, its directors, officers and employees and
each person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof (including, but not limited to, any loss, claim, damage,
liability or action relating to purchases and sales of the Securities), to which
that Initial Purchaser, director, officer, employee or controlling person may
become subject, under the Securities Act, the Exchange Act, the Investment
Company Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained (A) in any Free Writing Offering
Document, the Preliminary Offering Memorandum, the Pricing Disclosure Package or
the Offering Memorandum or in any amendment or supplement thereto prepared by
the Company, or (B) in any materials or information provided to investors by, or
with the written approval of, the Company in connection with the marketing of
the offering of the Securities (“Marketing Materials”), including any

 

27

--------------------------------------------------------------------------------


 

roadshow or investor presentations made to investors by the Company (whether in
person or electronically), or (ii) the omission or alleged omission to state in
any Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, or in any amendment or
supplement thereto or in any Marketing Materials, any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and shall reimburse each Initial Purchaser
and each such director, officer, employee or controlling person promptly upon
demand for any legal or other expenses reasonably incurred by that Initial
Purchaser, director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
any Preliminary Offering Memorandum, the Pricing Disclosure Package or Offering
Memorandum, or in any such amendment or supplement thereto or in any Marketing
Materials, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Company through the
Representative by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information consists solely of the information
specified in Section 9(e).  The foregoing indemnity agreement is in addition to
any liability that the Company may otherwise have to any Initial Purchaser or to
any director, officer, employee or controlling person of that Initial
Purchaser.  Any indemnification by the Company pursuant to this Agreement shall
be subject to the requirements and limitations of Section 17(i) of the
Investment Company Act.

 

(b)                                 Each Initial Purchaser, severally and not
jointly, hereby agrees to indemnify and hold harmless the Company, its officers
and employees, each of its directors, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any loss, claim, damage or liability, joint
or several, or any action in respect thereof, to which the Company or any such
director, officer, employee or controlling person may become subject, under the
Securities Act, the Exchange Act, the Investment Company Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained (A) in any Free Writing Offering Document, Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum or in any
amendment or supplement thereto or (B) in any Marketing Materials or (ii) the
omission or alleged omission to state in any Free Writing Offering Document,
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum, or in any amendment or supplement thereto or in any Marketing
Materials any material fact necessary to make the statements therein not
misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Initial
Purchaser furnished to the Company through the Representative by or on behalf of
that Initial Purchaser specifically for inclusion therein, which information is
limited to the information set forth in Section 9(e).  The foregoing indemnity
agreement is in addition to any liability that any Initial Purchaser may
otherwise have to the Company or any such director, officer, employee or
controlling person.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Promptly after receipt by an indemnified
party under this Section 9 of notice of any claim or the commencement of any
action, the indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party under this Section 9, notify the indemnifying
party in writing of the claim or the commencement of that action; provided, that
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under this Section 9 except to the extent it has been
materially prejudiced by such failure and; provided, further, that the failure
to notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party otherwise than under this Section 9.  If any
such claim or action shall be brought against an indemnified party, and such
indemnified party shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party.  After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 9 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
that the Initial Purchasers shall have the right to employ counsel to represent
jointly the Initial Purchasers and their respective directors, officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Initial Purchasers
against the Company under this Section 9, if (i) the Company and the Initial
Purchasers shall have so mutually agreed; (ii) the Company has failed within a
reasonable time to retain counsel reasonably satisfactory to the Initial
Purchasers; (iii) the Initial Purchasers and their respective directors,
officers, employees and controlling persons shall have reasonably concluded,
based on the advice of counsel, that there may be legal defenses available to
them that are different from or in addition to those available to the Company;
or (iv) the named parties in any such proceeding (including any impleaded
parties) include both the Initial Purchasers or their respective directors,
officers, employees or controlling persons, on the one hand, and the Company, on
the other hand, and representation of both sets of parties by the same counsel
would present a material conflict due to actual or potential differing interests
between them, and in any such event the fees and expenses of such separate
counsel shall be paid by the Company.  No indemnifying party shall (i) without
the prior written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party, or (ii) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.

 

(d)                                 If the indemnification provided for in this
Section 9 shall for any reason be unavailable to or insufficient to hold
harmless an indemnified party under Section 9(a) or 9(b) in

 

29

--------------------------------------------------------------------------------


 

respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to therein, then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company, on the one hand, and the
Initial Purchasers, on the other, from the offering of the Securities or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, on
the one hand, and the Initial Purchasers, on the other, with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations.  The relative benefits received by the Company, on the one hand,
and the Initial Purchasers, on the other, with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Securities purchased under this Agreement (before deducting expenses)
received by the Company, on the one hand, and the total discounts and
commissions received by the Initial Purchasers with respect to the Securities
purchased under this Agreement, on the other hand, bear to the total gross
proceeds from the offering of the Securities under this Agreement as set forth
on the cover page of the Offering Memorandum.  The relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, or the Initial Purchasers, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such statement or omission.  The Company and the Initial
Purchasers agree that it would not be just and equitable if contributions
pursuant to this Section 9(d) were to be determined by pro rata allocation (even
if the Initial Purchasers were treated as one entity for such purpose) or by any
other method of allocation that does not take into account the equitable
considerations referred to herein.  The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 9(d) shall be deemed to include, for
purposes of this Section 9(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 9(d), no
Initial Purchaser shall be required to contribute any amount in excess of the
amount by which the net proceeds from the sale to Eligible Purchasers of the
Securities initially purchased by it exceeds the amount of any damages that such
Initial Purchaser has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute as provided in this Section 9(d) are several in
proportion to their respective underwriting obligations and not joint.

 

(e)                                  The Initial Purchasers severally confirm
and the Company acknowledges and agrees that the statements with respect to the
offering of the Securities by the Initial Purchasers set forth in the last
paragraph on the front cover of the Offering Memorandum and in the sixth
paragraph of the section entitled “Plan of Distribution” in the Pricing
Disclosure Package and the Offering Memorandum are correct and constitute the
only information concerning such Initial Purchasers furnished in writing to the
Company by or on behalf of the Initial Purchasers specifically for inclusion in
the Preliminary Offering Memorandum, the

 

30

--------------------------------------------------------------------------------


 

Pricing Disclosure Package and the Offering Memorandum or in any amendment or
supplement thereto.

 

10.                                 Defaulting Initial Purchasers.  If on the
Closing Date, or on an Option Closing Date, as the case may be, any Initial
Purchaser defaults in the performance of its obligations under this Agreement,
the remaining non-defaulting Initial Purchasers shall be obligated to purchase
the Securities that the defaulting Initial Purchaser agreed but failed to
purchase on the Closing Date or on an Option Closing Date, as the case may be,
in the respective proportions that the principal amount of Securities set
opposite the name of each remaining non-defaulting Initial Purchaser in Schedule
I hereto bears to the total principal amount of Securities set opposite the
names of all the remaining non-defaulting Initial Purchasers in Schedule I
hereto; provided, that the remaining non-defaulting Initial Purchasers shall not
be obligated to purchase any of the Securities on the Closing Date or on an
Option Closing Date, as the case may be, or if the aggregate principal amount of
Securities that the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase on such date exceeds 10% of the aggregate principal
amount of Securities to be purchased on the Closing Date or on an Option Closing
Date, as the case may be.  If the foregoing maximums are exceeded, the remaining
non-defaulting Initial Purchasers, or those other Initial Purchasers
satisfactory to the Initial Purchasers who so agree, shall have the right, but
shall not be obligated, to purchase, in such proportion as may be agreed upon
among them, all the Securities to be purchased on the Closing Date or on an
Option Closing Date, as the case may be.

 

If other Initial Purchasers are obligated or agree to purchase the Securities of
a defaulting or withdrawing Initial Purchaser, either the remaining Initial
Purchasers or the Company may postpone the Closing Date or an Option Closing
Date, as the case may be, for up to five full business days in order to effect
any changes that in the opinion of counsel for the Company or counsel for the
Initial Purchasers may be necessary in the Pricing Disclosure Package, the
Offering Memorandum or in any other document or arrangement.

 

If the remaining Initial Purchasers or other Initial Purchasers satisfactory to
the Initial Purchasers do not elect to purchase: (a) the Securities that the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to purchase
on the Closing Date, this Agreement shall terminate without liability on the
part of any non-defaulting Initial Purchaser or the Company; or (b) the
Additional Securities that the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase on an Option Closing Date, the
non-defaulting Initial Purchasers shall have, the option to either:
(i) terminate their obligation hereunder to purchase the Additional Securities
to be sold on such Option Closing Date without liability on the part of any
non-defaulting Initial Purchaser or the Company; or (ii) purchase not less than
the principal amount of Additional Securities that such non-defaulting Initial
Purchaser would have been obligated to purchase in the absence of such default.

 

As used in this Agreement, the term “Initial Purchaser” includes, for all
purposes of this Agreement unless the context requires otherwise, any party not
listed in Schedule I hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

 

31

--------------------------------------------------------------------------------


 

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company for damages caused by its default.

 

11.                                 Termination.  The obligations of the Initial
Purchasers hereunder may be terminated by the Initial Purchasers by notice given
to and received by the Company prior to delivery of and payment for the
Securities if, prior to that time, any of the events described in Sections 8(i),
(n) or (o) shall have occurred or if the Initial Purchasers shall decline to
purchase the Securities for any reason permitted under this Agreement.

 

12.                                 Reimbursement of Initial Purchasers’
Expenses.  If (a) the Company fails to tender the Securities for delivery to the
Initial Purchasers or (b) the Initial Purchasers shall decline to purchase the
Securities for any reason permitted under this Agreement, the Company shall
reimburse the Initial Purchasers for all reasonable out-of-pocket expenses
(including reasonable fees and disbursements of counsel) incurred by the Initial
Purchasers in connection with this Agreement and the proposed purchase of the
Securities, and upon demand the Company shall pay the full amount thereof to the
Initial Purchasers.

 

13.                                 Notices, etc.  All statements, requests,
notices and agreements hereunder shall be in writing, and:

 

(a)                                  if to any Initial Purchaser, shall be
delivered or sent by hand delivery, mail, telex, overnight courier or facsimile
transmission to Goldman, Sachs & Co., 200 West Street, New York, New York 10282,
Attention: Registration Department, with a copy to Troutman Sanders LLP,
Attention: David M. Carter (Fax: (804) 698-5196));

 

(b)                                 if to the Company, shall be delivered or
sent by mail, telex, overnight courier or facsimile transmission to Prospect
Capital Corporation, 10 East 40th Street, New York, New York 10016, Attention:
Joseph Ferraro (Fax: (212) 448-9652), with a copy to Skadden, Arps, Slate,
Meagher & Flom LLP, Four Times Square, Attention: Richard T. Prins (Fax: (917)
777-2790);

 

provided, that any notice to an Initial Purchaser pursuant to Section 9(c) shall
be delivered or sent by hand delivery, mail, telex or facsimile transmission to
such Initial Purchaser at its address set forth in its acceptance telex to
Goldman, Sachs & Co., which address will be supplied to any other party hereto
by Goldman, Sachs & Co. upon request.  Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof.  The Company shall
be entitled to act and rely upon any request, consent, notice or agreement given
or made on behalf of the Initial Purchasers by Goldman, Sachs & Co. In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow  the underwriters to properly identify their respective clients.

 

14.                                 Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the Initial
Purchasers, the Company, and their respective successors.  This Agreement and
the terms and provisions hereof are for the sole benefit of only

 

32

--------------------------------------------------------------------------------


 

those persons, except that the representations, warranties, indemnities and
agreements of the Company contained in this Agreement shall also be deemed to be
for the benefit of directors, officers and employees of the Initial Purchasers
and each person or persons, if any, controlling any Initial Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act. 
Nothing in this Agreement is intended or shall be construed to give any person,
other than the persons referred to in this Section 14, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.

 

15.                                 Survival.  The respective indemnities,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf on them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any investigation made by or on behalf of any of them or any person
controlling any of them.

 

16.                                 Definition of the Terms “Business Day,”
“Affiliate” and “Subsidiary.”  For purposes of this Agreement, (a) “business
day” means any day on which the New York Stock Exchange is open for trading and
(b) “affiliate” and “subsidiary” have the meanings set forth in Rule 405 under
the Securities Act, unless otherwise indicated.

 

17.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of New York, without
regard to its choice of law provisions.

 

18.                                 No Fiduciary Duty.  The Company acknowledges
and agrees that in connection with this offering, or any other services the
Initial Purchasers may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (i) no fiduciary or agency relationship between the Company, and any
other person, on the one hand, and the Initial Purchasers, on the other, exists;
(ii) the Initial Purchasers are not acting as advisors, expert or otherwise, to
the Company, including, without limitation, with respect to the determination of
the purchase price of the Securities, and such relationship between the Company,
and the Initial Purchasers is entirely and solely commercial, based on
arms-length negotiations; (iii) any duties and obligations that the Initial
Purchasers may have to the Company shall be limited to those duties and
obligations specifically stated herein; and (iv) the Initial Purchasers and
their respective affiliates may have interests that differ from those of the
Company.  The Company hereby waives any claims that the Company may have against
the Initial Purchasers with respect to any breach of fiduciary duty in
connection with the Securities.

 

19.                                 Counterparts.  This Agreement may be
executed in one or more counterparts and, if executed in more than one
counterpart, the executed counterparts shall each be deemed to be an original
but all such counterparts shall together constitute one and the same instrument.

 

20.                                 Headings.  The headings herein are inserted
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

33

--------------------------------------------------------------------------------


 

[Signature page follows]

 

34

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement between the Company and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

 

 

Very truly yours,

 

 

 

PROSPECT CAPITAL CORPORATION

 

 

 

 

 

By

/s/ M. Grier Eliasek

 

 

Name: M. Grier Eliasek

 

 

Title: President and Chief Operating Officer

 

 

 

 

 

PROSPECT CAPITAL MANAGEMENT LLC

 

 

 

 

 

By

/s/ M. Grier Eliasek

 

 

Name: M. Grier Eliasek

 

 

Title: Managing Director

 

 

 

 

 

PROSPECT ADMINISTRATION LLC

 

 

 

 

 

By

/s/ M. Grier Eliasek

 

 

Name: M. Grier Eliasek

 

 

Title: Managing Director

 

 

Accepted:

 

 

 

GOLDMAN, SACHS & CO.,

 

For itself and as Representative of the several Initial Purchasers named in
Schedule I hereto

 

 

 

 

 

/s/ Goldman, Sachs & Co.

 

(Goldman, Sachs & Co.)

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

 

Principal

 

 

 

Amount of

 

 

 

Firm Securities

 

 

 

to be

 

Initial Purchasers

 

Purchased

 

Goldman, Sachs & Co

 

$

110,500,000

 

Barclays Capital Inc.

 

$

19,500,000

 

Total

 

$

130,000,000

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

PRICING TERM SHEET

DATED APRIL 11, 2012

Prospect Capital Corporation

$130,000,000

 

5.375% Senior Convertible Notes due 2017

 

The information in this pricing term sheet relates only to the offering of
Prospect Capital Corporation’s 5.375% senior convertible notes due 2017 and
should be read together with the preliminary offering memorandum dated April 10,
2012 (the “Preliminary Offering Memorandum”) relating to such offering and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum. In all
other respects, this term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum. Terms used herein but not defined herein shall
have the respective meanings set forth in the Preliminary Offering Memorandum.

 

Issuer

 

Prospect Capital Corporation (the “Company”)

Security

 

5.375% Senior Convertible Notes due 2017 (the “Notes”)

Principal Amount Offered

 

$130,000,000. In addition, the Company has granted the initial purchasers a
30-day option to purchase up to an additional $20,000,000 aggregate principal
amount of Notes.

Net Proceeds

 

$126,035,000 (or $145,485,000 if the option is exercised in full), after
deducting the fees and estimated expenses payable by the Company

Maturity

 

October 15, 2017, unless earlier converted or repurchased

Annual Interest Rate

 

5.375%

Interest Payment Dates

 

Interest will accrue from the Settlement Date (defined below) and will be
payable in cash in arrears on April 15 and October 15 of each year, beginning on
October 15, 2012. Upon any conversion, holders will be entitled to a cash
payment representing accrued and unpaid interest to, but not including, the
conversion date, unless the Notes are converted after a record date for an
interest payment but prior to the corresponding interest payment date. Any such
payment will be made on the settlement date applicable to the relevant
conversion.

Denomination

 

$1,000 and integral multiples thereof

Issue Price

 

97.75%, plus accrued interest, if any, from April 16, 2012

The NASDAQ Global Select Market Symbol of the Company’s Common Stock

 

PSEC

NASDAQ Global Select Market Closing Price on April 10, 2012

 

$10.59

Conversion Premium

 

Approximately 10%

Initial Conversion Price

 

Approximately $11.65 per share of the Company’s common stock, par value $0.001
per share (the “Common Stock”)

Initial Conversion Rate

 

85.8442 shares per $1,000 principal amount of Notes

Call Protection

 

Non-callable

Trade Date

 

April 11, 2012

Settlement Date

 

On or about April 16, 2012

Initial Purchasers

 

Goldman, Sachs & Co. and Barclays Capital Inc.

Listing

 

None

CUSIP

 

74348T AF9

ISIN

 

US74348TAF93

 

II-1

--------------------------------------------------------------------------------


 

Adjustment to Conversion Rate upon a Non-Stock Change of Control

 

The number of additional shares by which the conversion rate will be increased
in the event of a “non-stock change of control” (as defined in the Preliminary
Offering Memorandum) will be determined by reference to the table below (subject
to the limitations described below), based on the date on which the non-stock
change of control occurs or becomes effective (the “effective date”) and the
price (the “stock price”) paid per share of Common Stock in the non-stock change
of control.

 

Make-Whole Table:

 

Effective

 

Stock Price

 

Date

 

$10.59

 

$11.25

 

$11.69

 

$12.00

 

$12.50

 

$13.00

 

$13.50

 

$14.00

 

$15.00

 

April 16, 2012

 

8.5844

 

7.5915

 

5.6903

 

4.5445

 

2.9958

 

1.7852

 

0.8940

 

0.3160

 

0.0000

 

October 15, 2012

 

8.5844

 

7.5519

 

5.6562

 

4.5130

 

2.9642

 

1.7484

 

0.8409

 

0.2540

 

0.0000

 

October 15, 2013

 

8.5844

 

7.5660

 

5.6733

 

5.5325

 

2.9798

 

1.7561

 

0.8432

 

0.2520

 

0.0000

 

October 15, 2014

 

8.5844

 

7.6025

 

5.7020

 

4.5541

 

2.9926

 

1.7613

 

0.8380

 

0.2424

 

0.0000

 

October 15, 2015

 

8.5844

 

7.6405

 

5.7155

 

4.5530

 

2.9730

 

1.7323

 

0.8070

 

0.2156

 

0.0000

 

October 15, 2016

 

8.5844

 

7.2443

 

5.2622

 

4.0818

 

2.5187

 

1.3347

 

0.5241

 

0.0806

 

0.0000

 

October 15, 2017

 

8.5844

 

3.0446

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

The exact stock price and effective dates may not be set forth on the table, in
which case, if the stock price is:

 

·                  between two stock price amounts on the table or the effective
date is between two dates on the table, the number of additional shares will be
determined by straight-line interpolation between the number of additional
shares set forth for the higher and lower stock price amounts and the two dates,
as applicable, based on a 360-day year;

 

·                  in excess of $15.00 per share (subject to adjustment), no
additional shares will be issued upon conversion; and

 

·                  less than $10.59 per share (subject to adjustment), no
additional shares will be issued upon conversion.

 

Notwithstanding the foregoing, in no event will the total number of shares of
common stock issuable upon conversion, exceed 94.4286 per $1,000 principal
amount of the Notes, subject to the same adjustments as the conversion rate as
set forth under “Description of the Notes—Conversion Rate Adjustments” in the
Preliminary Offering Memorandum.

 

Use of Proceeds:

 

The Company estimates that the net proceeds it receives from this offering will
be approximately $126,035,000 (or $145,485,000 if the over-allotment is
exercised in full), after deducting the fees and estimated offering expenses
payable by the Company of $390,000.

 

The Company intends to use the net proceeds from the offering initially to
maintain balance sheet liquidity, involving repayment of debt under its credit
facility, investments in high quality short-term debt instruments or a
combination thereof, and thereafter to make long-term investments in accordance
with its investment objective. The Company anticipates that substantially all of
the net proceeds from this offering will be used for the above purposes within
six months, depending on the availability of appropriate investment
opportunities consistent with its investment objective and market conditions.

 

2

--------------------------------------------------------------------------------


 

Certain Material U.S. Federal Income Tax Considerations—Original Issue Discount:

 

The following summary of certain U.S. federal income tax considerations
supplements the discussion set forth under the heading “Certain U.S. Federal
Income Tax Considerations” in the accompanying Preliminary Offering Memorandum
and is subject to the qualifications and assumptions set forth therein.

 

The Notes are being issued with original issue discount (“OID”) for U.S. federal
income tax purposes in an amount equal to the difference between their stated
principal amount and their “issue price” (the first price at which a substantial
amount of the Notes is sold to the public). Accordingly, the discussion of OID
set forth under the heading “Certain U.S. Federal Income Tax Considerations” in
the accompanying Preliminary Offering Memorandum will apply to holders of the
Notes. All holders are urged to consult their own tax advisors regarding the
application of the OID rules to their particular circumstances. See “Certain
U.S. Federal Income Tax Considerations” in the accompanying Preliminary Offering
Memorandum.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you.

 

The Notes and the shares of common stock issuable upon conversion have not been
registered under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) or the securities laws of any other jurisdiction. Unless they are
registered, the Notes and the shares of common stock issuable upon conversion
may be offered only in transactions that are exempt from registration under the
Securities Act or the securities laws of any other jurisdiction. Accordingly,
the Company is offering the Notes only to qualified institutional buyers. For
further details about eligible offerees and resale restrictions, see “Transfer
Restrictions; Notice to Investors” in the offering memorandum for the offering.

 

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities nor shall there be any sale of these securities in
any jurisdiction in which such solicitation or sale would be unlawful prior to
the registration or qualification of such securities under the laws of any such
jurisdiction.

 

A copy of the offering memorandum for the offering of the Notes may be obtained
by contacting: Goldman, Sachs & Co., 200 West Street, New York, New York 10282,
Attention: Registration Department.

 

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE III

 

1.                                       Term sheet containing the terms of the
securities, substantially in the form of Schedule II.

 

III-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Company Counsel Opinion

 

Skadden, Arps, Slate, Meagher & Flom LLP shall have furnished to the Initial
Purchasers its written opinion, as counsel to the Company, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to Goldman, Sachs & Co., to the effect that:

 

(i)                                     Based solely on our review of the
Delaware Certificates, each of the Adviser and the Administrator is duly formed,
is in good standing and has legal existence under the Delaware Limited Liability
Company Act (the “DLLCA”).

 

(ii)                                  Based solely on our review of the Foreign
Qualification Certificates, each Opinion Party is authorized to do business in
the State of New York.

 

(iii)                               The Adviser and the Administrator have the
limited liability company power and authority to execute and deliver each of the
Purchase Agreement, the global certificate evidencing the Securities (the “Note
Certificate”), the Indenture, the Advisory Agreement and the Administration
Agreement (collectively, the “Transaction Agreements”) to which such Opinion
Party is a party and to consummate the transactions contemplated thereby under
the DLLCA.

 

(iv)                              Each of the Transaction Agreements to which
the Adviser and the Administrator are a party has been duly authorized, executed
and delivered by all requisite limited liability company action on the part of
such Opinion Party under the DLLCA.

 

(v)                                 Each of the Advisory Agreement and the
Administration Agreement to which an Opinion Party is a party constitutes the
valid and binding obligation of such Opinion Party, enforceable against such
Opinion Party in accordance with its terms under the laws of the State of New
York.

 

(vi)                              Neither the execution and delivery by each
Opinion Party of the Transaction Agreements to which such Opinion Party is a
party nor the consummation by the Opinion Party of the transactions contemplated
thereby, including the issuance and sale of the Securities: (i) violates any
law, rule or regulation of the State of New York, the DLLCA, or the laws of the
United States of America, or (ii) requires the consent, approval, licensing or
authorization of, or any filing, recording or registration with, any
governmental authority under any law, rule or regulation of the State of New
York, the DLLCA, or the United States of America except for those consents,
approvals, licenses and authorizations already obtained and those filings,
recordings and registrations already made.

 

(vii)                           Neither the execution and delivery by each
Opinion Party of the Transaction Agreements to which such Opinion Party is a
party nor the consummation by the Opinion Party of the transactions contemplated
thereby, including the issuance and sale of Securities: (i) violates any
provision of the 1940 Act, the General Rules and Regulations under the 1940 Act
(the “1940 Act Rules”), the Investment Advisers Act of 1940, as amended (the

 

A-1

--------------------------------------------------------------------------------


 

“Advisers Act”), or the General Rules and Regulations under the Advisers Act
(the “Advisers Act Rules”) (except that we do not express any opinion with
respect to the antifraud provisions of any of the foregoing), or (ii) requires
the consent, approval, licensing or authorization of, or any filing, recording
or registration with, any governmental authority under any provision of the 1940
Act, the 1940 Act Rules, the Advisers Act, the Advisers Act Rules except for
those consents, approvals, licenses and authorizations already obtained and
those filings, recordings and registrations already made.

 

(viii)                        The statements set forth under the heading
“Regulation” in the Pricing Disclosure Package and Offering Memorandum, insofar
as such statements purport to summarize certain provisions of the 1940 Act, 1940
Act Rules, the Advisers Act and the Advisers Act Rules discussed therein, fairly
summarize such provisions in all material respects.

 

(ix)                                The provisions of the Charter and By-laws
and the investment objectives, policies and restrictions described in the
Pricing Disclosure Package and the Offering Memorandum are not inconsistent with
the provisions of the 1940 Act applicable to the Company as a “business
development company.”

 

(x)                                   The Adviser has the limited liability
company power and authority under the DLLCA to conduct its business as described
in the Pricing Disclosure Package and the Offering Memorandum.

 

(xi)                                The Administrator has the limited liability
company power and authority under the DLLCA to conduct its business as described
in the Registration Statement, the Pricing Disclosure Package and the Offering
Memorandum.

 

(xii)                             The statements in the Pricing Disclosure
Package and the Offering Memorandum under the caption “Description of the Notes”
insofar as such statements purport to summarize certain provisions of the
Indenture and the Note Certificate, respectively, fairly summarize such
provisions in all material respects.

 

(xiii)                          The Indenture has been duly executed and
delivered by the Company, to the extent that execution and delivery are matters
governed by the laws of the State of New York, and, assuming due authorization,
execution and delivery thereof by the Trustee, is a valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms
under the laws of the State of New York.

 

(xiv)                         The Note Certificate has been duly executed by the
Company, to the extent such execution is a matter governed by the laws of the
State of New York, and when duly authenticated by the Trustee and issued and
delivered by the Company against payment therefor in accordance with the terms
of the Purchase Agreement and the Indenture, the Note Certificate will
constitute valid and binding obligation of the Company entitled to the benefits
of the Indenture and enforceable against the Company in accordance with their
terms under the laws of the State of New York.

 

(xv)                            Assuming (i) the accuracy of the representations
and warranties of the Company set forth in Section 2 of the Purchase Agreement,
the Adviser and the Administrator set forth in Section 3 of the Purchase
Agreement and of you in Section 4 of the Purchase

 

2

--------------------------------------------------------------------------------


 

Agreement, (ii) the due performance by the Company of the covenants and
agreements set forth in Section 6 of the Purchase Agreement and the due
performance by you of the covenants and agreements set forth in Section 4 of the
Purchase Agreement, (iii) your compliance with the offering and transfer
procedures and restrictions described in the Offering Memorandum,  (iv) the
accuracy of the representations and warranties made in accordance with the
Purchase Agreement and the Offering Memorandum by purchasers to whom you
initially resell the Securities and (v) that purchasers to whom you initially
resell the Securities receive a copy of the Offering Memorandum prior to
confirmation of such sale, the offer, sale and delivery of the Securities to you
in the manner contemplated by the Purchase Agreement and the Offering Memorandum
and the initial resale of the Securities by you in the manner contemplated in
the Pricing Disclosure Package, the Offering Memorandum and the Purchase
Agreement, do not require registration under the Securities Act or qualification
of the Indenture under the Trust Indenture Act of 1939, it being understood that
we do not express any opinion with respect to the common stock issuable upon
conversion of any Security or any subsequent reoffer or resale of any Security
or such common stock.

 

(xvi)                         Under current U.S. federal income tax law,
although the discussion set forth in the Preliminary Offering Memorandum and
Offering Memorandum under the heading “Certain U.S. Federal Income Tax
Considerations” does not purport to discuss all possible U.S. federal income tax
consequences of the purchase, ownership or disposition of the Securities and the
Common Stock, such discussion constitutes, in all material respects, a fair and
accurate summary of the U.S. federal income tax consequences that are
anticipated to be material to holders who purchase the Securities pursuant to
the Pricing Disclosure Package and the Offering Memorandum, subject to the
qualifications set forth in such discussion.

 

*     *     *     *     *

 

Such counsel shall state that such counsel has participated in conferences with
officers and other representatives of the Company; in-house counsel to the
Company, the Adviser, and the Administrator; representatives of the independent
registered public accountants of the Company; and representatives of the Initial
Purchasers and counsel for the Initial Purchasers at which the contents of the
Pricing Disclosure Package and the Offering Memorandum and related matters were
discussed. Such counsel shall be permitted not to pass upon, or assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Pricing Disclosure Package or the
Offering Memorandum and have made no independent check or verification thereof
(except to the limited extent referred to in paragraphs (viii), (xii) and
(xvi) above).

 

On the basis of the foregoing, no facts have come to our attention that have
caused us to believe that the Offering Memorandum, as of its date and the
Closing Date, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading (except that we do not
express any view as to the financial statements, schedules and other financial
information included or incorporated by reference therein or excluded therefrom,
the report of management’s assessment of the effectiveness of internal controls
over financial reporting or the auditors’ attestation report thereon).  In
addition, on the basis of the foregoing, no facts have come to our attention
that have caused us to believe that the Pricing Disclosure Package, as of the
Applicable

 

3

--------------------------------------------------------------------------------


 

Time, contained an untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading (except that we do not
express any view as to the financial statements, schedules and other financial
information included or incorporated by reference therein or excluded therefrom,
or the report of management’s assessment of the effectiveness of internal
controls over financial reporting or the auditors’ attestation report thereon).

 

4

--------------------------------------------------------------------------------


 

Exhibit B

 

General Counsel Opinion

 

The Company’s general counsel shall have furnished to the Initial Purchasers its
written opinion addressed to the Initial Purchasers and dated the Closing Date,
in form and substance reasonably satisfactory to Goldman, Sachs & Co., to the
effect that:

 

(i)                                     To such counsel’s knowledge, no holders
of securities of the Company have contractual rights which have not already been
exercised to require the registration under the Securities Act of resales of
such securities;

 

(ii)                                  Except as disclosed in the Pricing
Disclosure Package and the Offering Memorandum, as of the date of the Pricing
Disclosure Package and the Offering Memorandum, to such counsel’s knowledge,
there were no options, warrants or other rights to purchase or acquire any
shares of capital stock of the Company;

 

(iii)                               To such counsel’s knowledge and except as
described in the Pricing Disclosure Package and the Offering Memorandum, there
are no U.S. federal or New York State legal or governmental proceedings pending
or threatened to which the Adviser or the Administrator is a party or to which
the properties of the Adviser or the Administrator are subject that would, in
the aggregate, reasonably be expected to have a Material Adverse Effect, or
which seek to restrain, enjoin or prevent the consummation of the issuance or
sale of the Securities to be sold under the Agreement;

 

(iv)                              To such counsel’s knowledge and except as
described in the Pricing Disclosure Package and the Offering Memorandum, there
are no actions, suits, claims, investigations or proceedings pending, threatened
or contemplated to which the Company or its directors or officers is or would be
a party or to which any of their respective properties is or would be subject at
law or in equity, before or by any federal or New York State governmental or
regulatory commission, board, body, authority or agency which would, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

 

(v)                                 Neither the execution and delivery by the
Company of the Agreement, the Indenture nor the issuance, sale and performance
of the Securities, conflict with or constitute a breach or violation of, or
default under or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company, pursuant to any of the
agreements listed on Schedule A to this opinion (except for such conflicts,
breaches, defaults, liens, charges or encumbrances that would not result in a
Material Adverse Effect), nor, to such counsel’s knowledge, will such action
result in a violation of or conflict with any judgment, order, writ or decree,
of any government, government instrumentality or court, domestic or foreign,
having jurisdiction over the Company, or any of its properties, assets or
operations.

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Maryland Counsel Opinion

 

Venable LLP shall have furnished to the Initial Purchasers its written opinion,
as Maryland counsel to the Company, addressed to the Initial Purchasers and
dated the Closing Date, in form and substance reasonably satisfactory to
Goldman, Sachs & Co., to the effect that:

 

(i)                                     The Company is a corporation duly
incorporated and existing under and by virtue of the laws of the State of
Maryland and is in good standing with the State Department of Assessments and
Taxation of Maryland (“SDAT”).  The Company has the corporate power to own or
lease, as the case may be, and to operate its properties and conduct its
business as described in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Business.”

 

(ii)                                  The sale and issuance of the Securities
pursuant to the Purchase Agreement and the Indenture have been duly authorized
by the Company.  The issuance of the Underlying Securities upon the conversion
of the Securities in accordance with the terms of the Indenture has been duly
authorized by the Company.

 

(iii)                               The Underlying Securities, when and if
issued and delivered by the Company upon the conversion of the Securities, in
accordance with the terms of the Securities, the Indenture and the Resolutions,
will be validly issued, fully paid and nonassessable.  The issuance of the
Underlying Securities upon the conversion of the Securities is not subject to
preemptive rights or other similar rights under the Maryland General Corporation
Law (“MGCL”), the Charter or the Bylaws.

 

(iv)                              The execution and delivery of each of the
Indenture, the Purchase Agreement, the Investment Advisory Agreement and the
Administration Agreement (collectively, the “Note Documents”) have been duly
authorized by all necessary corporate action on the part of the Company.  Each
of the Note Documents has been duly executed and, so far as is known to us,
delivered by the Company.  The Company has the corporate power to execute and
deliver the Note Documents and to perform its obligations thereunder.

 

(v)                                 The statements in the Pricing Disclosure
Package and the Offering Memorandum under the captions “Risk Factors — Risks
Relating to Our Common Stock — Provisions of the Maryland General Corporation
Law and of our charter and bylaws could deter takeover attempts and have an
adverse impact on the price of our common stock” and “Description of Our Capital
Stock” in each case insofar as such statements purport to summarize certain
provisions of Maryland law, the Charter or the Bylaws, are accurate in all
material respects.

 

(vi)                              Neither (a) the execution, delivery and
performance by the Company of the Note Documents nor (b) the sale and issuance
of the Securities or the Underlying Securities will conflict with or constitute
a breach of the Charter or Bylaws or any Maryland law or regulation, or, so far
as is known to us, any order or decree of any Maryland governmental authority
applicable to the Company (other than any law, regulation, order or decree in

 

C-1

--------------------------------------------------------------------------------


 

connection with the securities laws of the State of Maryland, as to which no
opinion is hereby expressed).

 

(vii)                           The terms of the Underlying Securities conform
as to legal matters in all material respects to the description thereof in the
Pricing Disclosure Package and the Offering Memorandum under the caption
“Description of Our Capital Stock.”

 

(viii)                        The authorized, issued and outstanding stock of
the Company was as set forth in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Capitalization” as adjusted (the “Outstanding
Shares”), and the shares of stock of the Company issued and outstanding as of
such date were duly authorized, validly issued, fully paid and nonassessable,
and were not subject to preemptive rights or other similar rights under the
MGCL, the Charter or the Bylaws.

 

(ix)                                The Common Stock Certificate complies with
the applicable requirements of the MGCL and with any applicable requirement
under the Charter and Bylaws.

 

(x)                                   No consent, approval, authorization,
order, registration or qualification of or with any court or governmental or
regulatory authority of the State of Maryland is required for the execution,
delivery and performance by the Company of the Note Documents or the compliance
by the Company with the terms thereof, except such as have been obtained or
made, if any (other than any consent, approval, authorization, order,
registration or qualification in connection with the securities laws of the
State of Maryland, as to which no opinion is expressed hereby).

 

C-2

--------------------------------------------------------------------------------


 

Exhibit D-1

 

Form of Lock-Up Agreement

 

April 11, 2012

 

Goldman, Sachs & Co.
As Representative of the several
   Initial Purchasers named in Schedule I to the Purchase Agreement

 

c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282

 

Ladies and Gentlemen:

 

This Lock-Up Letter Agreement is being delivered to you in connection with the
proposed Purchase Agreement (the “Purchase Agreement”) to be entered into by
Prospect Capital Corporation, a Maryland corporation (the “Company”), Prospect
Capital Management, LLC, a Delaware limited liability company registered as an
investment adviser (the “Adviser”), Prospect Administration, LLC, a Delaware
limited liability company (the “Administrator”), and you, the initial purchasers
(the “Initial Purchasers”), with respect to the offering (the “Offering”) of the
Company’s     % Senior Convertible Notes due 2017 (the “Notes”).  Capitalized
terms used herein without definition shall have the respective meanings ascribed
to them in the Purchase Agreement.

 

In order to induce you to enter into the Purchase Agreement, the undersigned
agrees that, for a period (the “Lock-Up Period”) beginning on the date hereof
and ending on, and including, the date that is 90 days after the date of the
final offering memorandum relating to the Offering, the undersigned will not,
without the prior written consent of Goldman, Sachs & Co., on behalf of the
Initial Purchasers, (i) offer, pledge, sell, contract to sell or otherwise
dispose of (or enter into any transaction or device that is designed to result
in the disposition by the undersigned within the 90 day timeframe noted above
of) any shares of the Company’s common stock, par value $.001 per share (the
“Common Stock”) (including, without limitation, shares of Common Stock that may
be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations of the Securities and Exchange Commission (the
“Commission”) and shares of Common Stock that may be issued upon exercise of any
options or warrants), or any securities convertible into or exercisable or
exchangeable for Common Stock, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of Common Stock, including but not limited to by establishing or
increasing a put equivalent position or liquidating or decreasing a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder (the “Exchange Act”) with respect to any shares of Common
Stock or any other securities of the Company that are substantially similar to

 

D-1-1

--------------------------------------------------------------------------------


 

any shares of Common Stock, whether any such transaction described in clause (i)
or (ii) above is to be settled by delivery of Common Stock of the Company or
other securities, in cash or otherwise, (iii) make any demand for, or exercise
any right with respect to, the registration of any shares of Common Stock or any
security convertible into or exercisable or exchangeable for Common Stock; or
(iv) publicly disclose the intention to do any of the contemplated transactions
in clause (i), (ii) or (iii), in each case without the prior written consent of
Goldman, Sachs & Co., on behalf of the Initial Purchasers.  The foregoing
sentence shall not apply to bona fide gifts, sales or other dispositions of
shares of any class of the Company’s capital stock, in each case that are made
exclusively between and among the undersigned or members of the undersigned’s
family, or affiliates of the undersigned, including its partners (if a
partnership) or members (if a limited liability company); provided that it shall
be a condition to any such transfer that (a) the transferee/donee agrees to be
bound by the terms of this Lock-Up Letter Agreement (including, without
limitation, the restrictions set forth in the preceding sentence) to the same
extent as if the transferee/donee were a party hereto, (b) no filing by any
party (donor, donee, transferor or transferee) under the Exchange Act shall be
required or shall be voluntarily made in connection with such transfer or
distribution (other than a filing on a Form 5, Schedule 13D or Schedule 13G (or
13D-A or 13G-A) made after the expiration of the 90-day period referred to
above) and (c) each party (donor, donee, transferor or transferee) shall not be
required by law (including without limitation the disclosure requirements of the
Securities Act of 1933, as amended, and the Exchange Act) to make, and shall
agree to not voluntarily make, any public announcement of the transfer or
disposition.

 

In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of shares of Common Stock in connection with the filing
of any registration statement to be filed with the Commission by the Company.
The undersigned further agrees that, for the Lock-Up Period, the undersigned
will not, without the prior written consent of Goldman, Sachs & Co., make any
demand for, or exercise any right with respect to, the registration of Common
Stock or any securities convertible into or exercisable or exchangeable for
shares of Common Stock, or warrants or other rights to purchase shares of Common
Stock or any such securities.

 

The undersigned hereby authorizes the Company and its transfer agent, during the
Lock-Up Period, to decline the transfer of or to note stop transfer restrictions
on the stock register and other records relating to shares of common stock or
other securities subject to this Lock-Up Letter Agreement of which the
undersigned is the record holder, and, with respect to shares of common stock or
other securities subject to this Lock-Up Letter Agreement of which the
undersigned is the beneficial owner but not the record holder, the undersigned
hereby agrees to cause such record holder to authorize the Company and its
transfer agent, during the Lock-Up Period, to decline the transfer of or to note
stop transfer restrictions on the stock register and other records relating to
such shares or other securities.

 

*     *     *

 

D-1-2

--------------------------------------------------------------------------------


 

If (i) the Company notifies you in writing that it does not intend to proceed
with the Offering or (ii) for any reason the Purchase Agreement shall be
terminated prior to the “time of purchase” (as defined in the Purchase
Agreement), this Lock-Up Letter Agreement shall automatically terminate and the
undersigned shall be released from its obligations hereunder.

 

 

Very truly yours,

 

 

 

 

 

 

 

Name:

 

Title:

 

D-1-3

--------------------------------------------------------------------------------


 

Exhibit D-2

 

Persons Subject to Lock-Ups

 

William J. Gremp

Andrew C. Cooper

Eugene S. Stark

John F. Barry III

M. Grier Eliasek

Brian H. Oswald

 

D-2-1

--------------------------------------------------------------------------------